 Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 1 of 152 PAGEID #:
                                      12905
                                          Confidential


                                                                               Page 1
 1                                    S. Chabot
 2                  IN THE UNITED STATES DISTRICT COURT
 3                    FOR THE SOUTHERN DISTRICT OF OHIO
 4             CIVIL ACTION NO: 1:18-cv-00357-TSB-KNM-MHW
 5    OHIO A. PHILIP RANDOLPH
 6    INSTITUTE, et al.
 7                    Plaintiffs,
 8           vs.
 9    RYAN SMITH, Speaker of the Ohio
10    House of Representatives, et al.
11                    Defendants.
12    _____________________________/
13                               ***CONFIDENTIAL***
14                     DEPOSITION OF STEVEN J. CHABOT
15                                 WASHINGTON, D.C.
16                         Monday, December 3, 2018
17

18

19

20

21

22

23

24    REPORTED BY: Ronda J. Thomas, RPR, CRR
25    Job No. 149790

                            TSG Reporting - Worldwide    877-702-9580
 Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 2 of 152 PAGEID #:
                                      12906
                                          Confidential


                                                                               Page 2
 1                                    S. Chabot
 2

 3

 4

 5

 6                         Monday, December 3, 2018
 7                                      10:30 a.m.
 8

 9                     The deposition of STEVEN J. CHABOT was
10    held on Monday, December 3, 2018 at the Law Offices
11    of Baker & Hostetler LLP, 1050 Connecticut Avenue,
12    N.W., Washington, D.C. 20036, before Ronda J.
13    Thomas, Registered Professional Reporter, Certified
14    Realtime Reporter and Notary Public of the District
15    of Columbia, and State of Maryland.
16

17

18

19

20

21

22

23

24

25


                            TSG Reporting - Worldwide    877-702-9580
 Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 3 of 152 PAGEID #:
                                      12907
                                          Confidential


                                                                               Page 3
 1                                    S. Chabot
 2    APPEARANCES:
 3                 ON BEHALF OF PLAINTIFFS:
 4                       THERESA LEE, ESQUIRE
 5                       American Civil Liberties Union
 6                       125 Broad Street
 7                       New York, NY 10004
 8

 9                 ON BEHALF OF LEGISLATIVE DEFENDANTS:
10                       MICHAEL MCKNIGHT, ESQUIRE
11                       (via telephone)
12                       Ogletree, Deakins, Nash, Smoak & Stewart
13                       4208 Six Forks Road
14                       Raleigh, NC 27609
15

16                 ON BEHALF OF THE INTERVENORS:
17                       KATHERINE MCKNIGHT, ESQUIRE
18                       Baker & Hostetler
19                       1050 Connecticut Avenue, NW
20                       Washington, DC 20036
21

22

23

24

25


                            TSG Reporting - Worldwide    877-702-9580
 Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 4 of 152 PAGEID #:
                                      12908
                                          Confidential


                                                                                       Page 4
 1                                   S. Chabot
 2                            P R O C E E D I N G S
 3    Whereupon,
 4                               STEVEN J. CHABOT,
 5    called as a witness, having been first duly sworn to
 6    tell the truth, the whole truth, and nothing but the
 7    truth, was examined and testified as follows:
 8                                    EXAMINATION
 9    BY MS. LEE:
10           Q        Congressman, thank you.                     My name is Theresa
11    Lee.    I'm an attorney for the plaintiffs in Ohio A.
12    Philip Randolph Institute versus Smith, a case in the
13    Southern District of Ohio in which you have intervened.
14                    Also here today we have --
15                    MS. MCKNIGHT:            Yes, good morning.              We have
16    Kate McKnight for Baker Hostetler on behalf of the
17    congressman.
18                    MS. LEE:        And on the phone?
19                    MR. MCKNIGHT:            Yes, ma'am.              It's Michael
20    McKnight, attorney with Ogletree Deakins law firm in
21    Raleigh, North Carolina on behalf of the legislative
22    defendants.
23    BY MS. LEE:
24           Q        Congressman, could you please state your
25    full name and residential address for the record?

                            TSG Reporting - Worldwide    877-702-9580
 Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 5 of 152 PAGEID #:
                                      12909
                                          Confidential


                                                                                 Page 5
 1                                   S. Chabot
 2           A        Steven, with a V, J. Chabot, C-H-A-B-O-T.
 3    3025 Daytona Avenue, Cincinnati, Ohio 45211.
 4           Q        You've just been sworn in.                        Do you
 5    understand that you're testifying under oath here
 6    today?
 7           A        Yes.
 8           Q        And do you understand that the oath you've
 9    sworn to is the same as if you were testifying in a
10    court of law?
11           A        Yes.
12           Q        Have you ever been deposed before?
13           A        I don't remember.                  I've deposed other
14    people.
15           Q        Okay.      Do you recall if you've ever
16    testified under oath before?
17           A        I don't remember to be honest with you.
18           Q        That's fine.
19           A        I put a lot of other people under oath when
20    they've testified in courtrooms.                       I've had civil trials
21    and criminal trials and other things.
22           Q        Understood.           I would like to go over a few
23    ground rules with you for today to ensure that
24    everyone's on the same page.
25                    Please make sure you give a verbal response

                            TSG Reporting - Worldwide    877-702-9580
 Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 6 of 152 PAGEID #:
                                      12910
                                          Confidential


                                                                                   Page 6
 1                                   S. Chabot
 2    to each question as opposed to nodding your head or any
 3    gestures that obviously we have a court reporter here
 4    with us today, just so we can ensure that she can take
 5    down all of your response.
 6           A        Okay.
 7           Q        Also, to make her life a bit easier and a
 8    clear record for all of us, let's do our best not to
 9    speak over one another.               Please wait until I finish
10    asking the question, even if you think you know where
11    I'm headed, before giving your answer.
12                    Can you agree to that?
13           A        Yes.
14           Q        Great.       I will try to do the same.               I'll
15    try not to begin the next question until you have
16    finished speaking as well.
17           A        Okay.
18           Q        If you don't hear what I've asked, please
19    just say so and I'll be happy to repeat myself.                        If you
20    don't understand a question or even any part of a
21    question, please say so and I'll rephrase.                        Can you
22    agree to that?
23           A        Yes.
24           Q        And is it fair that if you do answer a
25    question I can take that to mean you understood what

                            TSG Reporting - Worldwide    877-702-9580
 Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 7 of 152 PAGEID #:
                                      12911
                                          Confidential


                                                                                       Page 7
 1                                   S. Chabot
 2    I've asked?
 3           A        Yes.
 4           Q        And if at any time you need a break, please
 5    just say so.       I will ask that if I have a question open
 6    you answer it first and then take a break right after.
 7    Can you agree to that?
 8           A        Yes.
 9           Q        And if at any time you need to consult with
10    your attorney regarding the disclosure of potentially
11    privileged information, please just state that's the
12    reason and we can take a break for you to consult with
13    her.    Can you agree to that as well?
14           A        Yes.
15           Q        Great.       And your attorney or attorneys for
16    defendants, though he's on mute, so perhaps not, might
17    object at some point to a question I asked.                            Even if
18    they object, you should still answer the question
19    unless Kate directs you not to answer.                            Do you
20    understand that?
21           A        Yes.
22           Q        And is there anything that would prevent
23    you from answering my questions honestly and fully
24    today?
25           A        No.

                            TSG Reporting - Worldwide    877-702-9580
 Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 8 of 152 PAGEID #:
                                      12912
                                          Confidential


                                                                                     Page 8
 1                                   S. Chabot
 2           Q        And throughout this deposition I may refer
 3    to the Ohio redistricting, the 2011 redistricting.
 4    Unless I specify otherwise, I'm referring to the
 5    redistricting for Ohio's congressional map that
 6    occurred in 2011.
 7                    Do you understand that?
 8           A        Yes.
 9           Q        And also throughout I may refer to the
10    congressional map or just shorthand to the map, and
11    unless I specify otherwise, I'm referring to the map
12    that was put in place as a result of the 2011
13    congressional redistricting in Ohio.
14                    Do you understand that as well?
15           A        Yes.
16           Q        Great.       Did you do anything to prepare for
17    today's deposition?
18           A        I met last Friday with Kate.                      I think we
19    met for the first time then.
20           Q        Okay.      Great.        In addition to Kate, was
21    anyone else present in the room at the time?
22           A        There was another attorney there at the
23    beginning of the meeting and he left.
24           Q        Okay.      Did you review any documents as part
25    of your preparation?

                            TSG Reporting - Worldwide    877-702-9580
 Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 9 of 152 PAGEID #:
                                      12913
                                           Confidential


                                                                                       Page 9
 1                                     S. Chabot
 2           A         Nope.
 3           Q         Have you, prior to that preparation,
 4    reviewed the complaint in this case?
 5           A         No.
 6           Q         And did you review the motion to intervene
 7    that was filed on behalf of you, the other members of
 8    the congressional delegation and other Ohio voters?
 9           A         No.
10           Q         Did you review the Requests For Production
11    that were served on you through your counsel?
12           A         No.
13                     MS. LEE:         I'd like to mark as Exhibit 1
14    this document here.
15                     (Chabot Exhibit 1, Requests for Production
16    marked for identification as of this date)
17           Q         And these are the Requests For Production
18    that plaintiffs served on you through your counsel.
19    You're not familiar with this document?                             You've not
20    seen it before?
21           A         I know that it was served.                        I don't recall
22    how we got it.          I've never sat down and read it.
23           Q         Understood.            Okay.         And from communicating
24    with your counsel or communicating with staff members
25    who communicated with your counsel, as I know your

                             TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 10 of 152 PAGEID #:
                                     12914
                                         Confidential


                                                                             Page 10
 1                                  S. Chabot
 2   schedule must be quite full to say the least, was it
 3   your understanding that we were seeking documents
 4   related to the 2011 redistricting and other issues
 5   surrounding it?
 6          A         Could you define "we"?
 7          Q         The plaintiffs in this case?
 8          A         Yes.
 9          Q         And did you review any documents that were
10   going to be produced in response to these requests?
11          A         Could you say that question again?
12          Q         Did you review any documents that were
13   going to be produced in response to this request?
14          A         When you say "review," did I sit down and
15   read documents or anything?                  I didn't do that.    I know
16   there were things that we had to respond to.
17                    I've got staff people that pretty much took
18   care of that for me and we talked about a few things,
19   but you also need to understand that the last couple of
20   months we had elections going on and my principal
21   focus, other than being the best Congress person I
22   could, representing my people, was to focus on the
23   campaign.
24                    And so I knew this lawsuit was going on but
25   I didn't pay a lot of attention to it to be quite

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 11 of 152 PAGEID #:
                                     12915
                                         Confidential


                                                                                   Page 11
 1                                  S. Chabot
 2   honest with you.         So...
 3          Q         Okay.
 4          A         But I'm pretty -- I'm somewhat familiar
 5   with what it's about and those types of things, but I
 6   haven't devoted considerable brain power on this thing.
 7          Q         Okay.     Understood.              Absolutely.     And who on
 8   your staff did you understand to be sort of in charge
 9   of dealing with these requests?
10          A         Brian Griffith.
11          Q         Okay.
12          A         And Jamie Schwartz to a probably lesser
13   degree.
14          Q         And are they members of your congressional
15   staff?
16          A         Brian is now.           Jamie was years ago.           He now
17   has a consulting -- political consulting company.                         I
18   think it's called Fountain Square something.
19                    And so our campaign has him and their
20   people on retainer.            We have for quite a few years.
21                    And so Jamie and Brian are the two most
22   familiar with what's going on here.                         Probably Brian
23   mostly because he's still on my official staff and he's
24   an attorney and Jamie is not.
25          Q         Okay.     Understood.              What email addresses

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 12 of 152 PAGEID #:
                                     12916
                                         Confidential


                                                                                Page 12
 1                                  S. Chabot
 2   did you use in 2011?
 3          A         SteveChabot11@gmail.com.
 4          Q         Do you have an official congressional email
 5   address?
 6          A         Yes, I think we do.                 If we do I never use
 7   it.    My staff uses that stuff but I really don't.                    I
 8   think we have a campaign, too, but again I don't use
 9   that.
10          Q         So there may well be other email addresses
11   that are technically assigned to you, but you don't
12   send or receive emails with those addresses?
13          A         Yes, that's correct.
14          Q         Okay.     Understood.
15          A         For all I know there may be others, too,
16   that I don't know about.                I'm not the most
17   technologically advanced.                I'm 65 years old.        My kids
18   understand this stuff but, you know.
19          Q         Absolutely.          I think I have some dead email
20   addresses still hanging out there myself.
21          A         But the one I use is
22   SteveChabot11@gmail.com.                That's the one I use.
23          Q         Very good.         Understood.
24                    You've, at this point, run for office many
25   times.

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 13 of 152 PAGEID #:
                                     12917
                                         Confidential


                                                                              Page 13
 1                                  S. Chabot
 2          A         Yes.
 3          Q         Have you in general used the same website
 4   or the same set of servers across time that you've run
 5   for office since 2010?
 6          A         Oh, since 2010?
 7          Q         Yes.
 8          A         I first ran for office in 1979 so but since
 9   2010, yes, I think so.
10          Q         Okay.     Do you have a general practice
11   regarding how long you keep emails in your Steve Chabot
12   11 Gmail account?
13          A         If we do, I'm not aware of it.
14          Q         Does anyone else have access to that email
15   account?
16          A         Many people have access to it, yes.
17          Q         Does anyone ever send emails from that
18   account where you are not the sender of the email?
19          A         I have no idea.
20          Q         Okay.
21          A         I wouldn't be surprised but I -- if they
22   didn't, I wouldn't be surprised with that either.
23          Q         Okay.     Understood.              And who in general
24   would you say had access to that email account in 2011?
25          A         Some of my staff.                 I don't know which ones.

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 14 of 152 PAGEID #:
                                     12918
                                         Confidential


                                                                               Page 14
 1                                  S. Chabot
 2   My wife, probably my kids, campaign people, lots of
 3   people know about it because if you had a problem they
 4   would come in and solve it.                  So there are other people
 5   that do, yes.
 6          Q         Okay.     Understood.              And do you keep
 7   electronic calenders of any kind, whether through
 8   Outlook calender or Google or Apple have calenders?
 9          A         On my official staff Lisa is my scheduler
10   and she handles my schedule.                      So and it's partially
11   electronic and she gives me a hard card that I carry
12   around all the time.            So I don't know if that answers
13   your question but...
14          Q         It does.
15          A         Yes.
16          Q         You don't have then any other personal
17   calenders that you keep electronically; is that
18   correct?
19          A         Not that I'm aware of, no.
20          Q         And do you know if there's a general
21   practice for how long the content of those calenders is
22   kept and stored that your scheduler runs?
23          A         No, I don't.
24          Q         Who were the main members of your staff
25   that you interfaced with most directly or who carried

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 15 of 152 PAGEID #:
                                     12919
                                         Confidential


                                                                                Page 15
 1                                  S. Chabot
 2   out the most tasks for you in 2011?
 3          A         Could you rephrase that question or...
 4          Q         Who were the key members of your staff in
 5   2011?
 6          A         Could you define staff, too?                     I have
 7   official staff.         I have campaign staff.
 8          Q         Well, let's break them out into two
 9   separate questions then.
10          A         Okay.
11          Q         For your official congressional staff in
12   2011, who were the staff members?
13          A         In 2011?       I was just thinking of my chief
14   of staff but she wasn't my chief of staff in 2011.                         My
15   chief of staff in 2011 was Mark Wellman who is not my
16   chief of staff now.
17          Q         Understood.
18          A         He's a professor at the Naval Academy.                    But
19   he was my chief of staff then.                      Mike Cantwell was my
20   district director.           But Mike's about as technologically
21   advanced as I am and he's even a month older than me.
22   He's 65.      So he sort of heads up the Cincinnati office.
23                    But Brian Griffith is the one who, in the
24   office who -- he's my attorney.                      He's the attorney on
25   staff there.        He's important.

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 16 of 152 PAGEID #:
                                     12920
                                         Confidential


                                                                                      Page 16
 1                                  S. Chabot
 2                    You want me to go through my whole staff?
 3   You said the primary?
 4          Q         The primary?
 5          A         Mike wouldn't know anything about this
 6   stuff.     Brian would be the main person.                          Lisa is my
 7   scheduler.       I don't remember if she was my scheduler
 8   back then or not.          Katy was.              Not Katy (indicating) but
 9   Katy was a different one.
10          Q         And for Lisa and Katy, do you recall their
11   last names.
12          A         I should.        Katy's last name was Moore.
13   Lisa just got married a few months ago.
14          Q         It's not a memory test.
15          A         She's just my scheduler.                     I don't think
16   she's going to know the stuff either.                             I'm happy to try
17   to be helpful.
18          Q         No, I'm trying to understand the universe
19   of people.
20          A         I've got six or seven or eight people in my
21   Washington office.
22          Q         Okay.
23          A         My current chief of staff is Stacy Barton.
24   But she wasn't my chief of staff back then and she's
25   really not political.             Doesn't handle this kind of

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 17 of 152 PAGEID #:
                                     12921
                                         Confidential


                                                                                      Page 17
 1                                  S. Chabot
 2   stuff.     I've got six, seven, eight.                      And we've got
 3   interns.
 4                    I'm chairman of the House of Small Business
 5   Committee and we've got another 18 people on staff
 6   there.
 7                    My Cincinnati office and my Warren County
 8   office we've got another half dozen or so.                            I don't
 9   think you want me to go through the whole universe of
10   the people that were there.
11          Q         No, no, no.
12          A         Especially back in 2011.                     I'm not trying to
13   be difficult.        Really not.           I'm just trying to answer
14   your question.
15          Q         No, absolutely understood.                       And I think it
16   sounds like you've described the primary staff members.
17                    Mike Cantwell as the district director,
18   he's overall in charge of both the Cincinnati and the
19   Warren County offices?
20          A         Yes.    Mike told me he's retiring, though.
21   He's going to be retiring in a week to go deer hunting
22   and other fun stuff so...
23          Q         And just confirming, Lisa your current
24   scheduler was not your 2011 scheduler?
25          A         That's correct, she wasn't.                       Katy was, I

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 18 of 152 PAGEID #:
                                     12922
                                         Confidential


                                                                                    Page 18
 1                                  S. Chabot
 2   think.      I'm pretty sure she was.                   I don't know.       I've
 3   had so many folks over the years.
 4                    I've been in Congress 22 years and I first
 5   ran in '79.       That was over 40 years ago.                       I ran 21
 6   times so far.        I counted them up.                  That's how I know
 7   that.
 8          Q         And Brian Griffith was also on your staff
 9   in 2011; is that correct?
10          A         He was.       In fact, he might have been my
11   chief of staff at that time because he was chief of
12   staff for about six months in 2011.                         Then I hired Mark
13   Wellman and Mark Wellman was chief of staff and now
14   Stacy is but Brian may have been.                        But I'm not sure.
15          Q         Understood.          Did you ever send text
16   message, iMessages, BlackBerry messenger, depending on
17   what type of phone you had, with members of your staff?
18   Is that a way you communicate with them?
19          A         Yes.
20          Q         And have you had the same phone number for
21   your cell phone, smartphone since 2010?
22          A         I don't know.           I think so.              Some of it has
23   been.      I've got a lot of different phone numbers, too.
24   I'm trying to think if -- I'm not absolutely sure.
25          Q         Okay.     And do you have separate phones for

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 19 of 152 PAGEID #:
                                     12923
                                         Confidential


                                                                             Page 19
 1                                  S. Chabot
 2   your official congressional business, your personal
 3   business and campaign business?                      Are those all separate
 4   cell phones or cell phone numbers?
 5          A         I think so.
 6          Q         As to those three numbers, would you send
 7   text messages from your official phone with members of
 8   your staff?
 9          A         Could you repeat that question?
10          Q         So the text messages or iMessages, whatever
11   type they are that you've communicated that way with
12   members of your staff, do you ever do that from your
13   official congressional cell phone?
14          A         Yeah, that's -- the only text messages that
15   I send, I think, are 202, whatever the heck the number
16   is 225-9611, I think it is.                  And that's the way I send
17   texts on there.
18          Q         And for a campaign phone or a personal
19   phone, you don't ever send text messages from that
20   phone to members of your staff?                      Just --
21          A         I don't know what you just said.
22          Q         So the 202 number we've just discussed, is
23   that the only one of your phones that you use to send
24   text messages?
25          A         That's the only one -- you told me not to

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 20 of 152 PAGEID #:
                                     12924
                                         Confidential


                                                                                   Page 20
 1                                  S. Chabot
 2   interrupt you.        I apologize.
 3          Q         That's okay.
 4          A         I think that's the only one I text on, I
 5   think.     I haven't texted before until relatively
 6   recently.      My kids used to laugh about that.                      Because I
 7   used to email everything when I emailed.                          So...
 8          Q         Understood.          Understood.
 9                    What type of paper files do you keep?
10          A         What type of paper files do I keep?                      I
11   don't think I keep any paper files that I can think of
12   now.
13          Q         Okay.
14          A         I used to years ago when I -- I was a sole
15   practitioner for almost two decades.                          I had all kinds
16   of paper files then.            But I don't think I have anything
17   like that anymore.           And I stopped doing that 20 years
18   ago.
19          Q         Okay.
20          A         But now I can't think of any paper files
21   that I would keep.           My -- my staff gives me papers
22   sometimes and will do something and then when I'm done
23   they go or my staff gets rid of them or whatever.
24          Q         Okay.
25          A         So I don't think I have anything like that

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 21 of 152 PAGEID #:
                                     12925
                                          Confidential


                                                                             Page 21
 1                                   S. Chabot
 2   anymore.
 3          Q         Okay.      Understood.              Do you ever take
 4   handwritten notes?
 5          A         Yes.
 6          Q         Do you keep those?
 7          A         No.
 8          Q         Do you ever keep handouts or printouts that
 9   you might receive at a meeting?
10          A         I might keep something for a short period
11   of time until whatever it is I was preparing for is
12   over and then I wouldn't have them anymore.
13          Q         Understood.           Do you, separate from the
14   printout card that you mentioned that Lisa creates, do
15   you ever keep paper calenders or agendas otherwise?
16          A         No.
17          Q         And did you -- other than your solo
18   practitioner files, did you ever keep any other paper
19   files?
20          A         I don't think so.
21          Q         Okay.      Are you aware if your staff has a
22   general practice regarding the papers they take from
23   you, whether they keep them or there's a certain
24   retention period?
25          A         No.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 22 of 152 PAGEID #:
                                     12926
                                         Confidential


                                                                             Page 22
 1                                   S. Chabot
 2          Q         Do you know if your campaign has any,
 3   across time, has had any retention policies?
 4          A         I don't know what they do.
 5          Q         Okay.      With respect to the Request For
 6   Production, do you know where Brian and -- I've now
 7   forgot --
 8          A         Jamie.
 9          Q         -- and Jamie, where Brian and Jamie looked
10   to collect documents?
11          A         Where they looked to collect documents?
12          Q         Yes.
13          A         I don't know how they did it.
14          Q         So of the various types of documents that
15   I've been asking you about, you would not have any
16   knowledge of which type of documents, text messages,
17   emails or paper documents that Brian and Jamie looked
18   for; is that correct?
19                    MS. MCKNIGHT:             Objection as to form.
20                    Let me take this moment, we've been
21   operating in these depositions under an agreement as
22   stipulation as to objections that all objections but
23   for the form objection are reserved.
24                    Do I understand correctly that we're
25   operating under that same stipulation here?

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 23 of 152 PAGEID #:
                                     12927
                                         Confidential


                                                                                      Page 23
 1                                  S. Chabot
 2                    MS. LEE:       Yes, we are.
 3                    THE WITNESS:           Could you repeat the
 4   question?
 5   BY MS. LEE:
 6          Q         Do you have any knowledge of whether Brian
 7   and Jamie sought to collect emails?
 8          A         Sought to collect emails?                        I don't know
 9   exactly what that means.
10          Q         Do you have any knowledge whether Brian and
11   Jamie searched your Gmail account for documents
12   responsive to these requests?
13          A         My understanding is that they were working
14   with the attorneys to make sure that we complied with
15   everything here and that's all I really know --
16          Q         Okay.
17          A         -- is that they were working with these
18   folks and I'm referring to my attorney who's next to me
19   here.      And that there were words that they wanted to
20   search and I don't remember what they were anymore but
21   that we were cooperating completely in that effort.
22   That's what I know.
23          Q         Okay.     Perfect.          So to sort of put this set
24   of questions aside, as to any of the particulars of
25   that you wouldn't have knowledge; is that correct?

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 24 of 152 PAGEID #:
                                     12928
                                          Confidential


                                                                                 Page 24
 1                                   S. Chabot
 2          A         No, no.        I do remember them talking about
 3   some of the words and things that there were and I said
 4   whatever they're asking, you know, let them have it,
 5   give it to them.          That's what they were doing.                  That's
 6   all I know.
 7          Q         Okay.      Do you keep any social media
 8   accounts?
 9          A         Do I keep any social -- you're talking
10   about Facebook and stuff like that?
11          Q         Facebook or Twitter?
12          A         When you say keep them, we have that both
13   on our campaign website and we have that also on our
14   official website.           So if that's what you mean by keep,
15   yes, we have that kind of stuff.
16          Q         Do you know when in time you began for your
17   campaign having social media accounts?
18          A         Now, when you say campaign, do you mean one
19   campaign in particular or ever?
20          Q         The various campaigns you've had over time,
21   do you know what year you would have first begun --
22          A         No.
23          Q         -- having social media accounts?
24          A         No, I don't know that.                     I know it's a lot
25   more important now than it used to be and I know we do

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 25 of 152 PAGEID #:
                                     12929
                                         Confidential


                                                                                  Page 25
 1                                  S. Chabot
 2   it.    But I don't really know when we started.
 3          Q         Okay.     Understood.              And would the same be
 4   true for your official social media accounts?                          Do you
 5   know when those began?
 6          A         The same is true that I don't know exactly
 7   when it happened, yes.
 8          Q         Do you oversee the posting on -- on your
 9   campaign social media accounts?
10          A         I don't oversee it.                 I see it sometimes and
11   usually, you know, my people are working on that stuff.
12   Sometimes I'll get pictures to them.                          They have what's
13   called throwback Thursday and we have done those.
14   Oftentimes it's cute pictures of me when I was a little
15   kid and stuff like that.                So I'm involved in that.
16                    But typically what happens is people
17   nowadays use that and just like attack you viciously no
18   matter what you put up there, you know, and so we're
19   more careful about putting stuff up anymore online
20   because they just attack you.                      It's pretty vicious out
21   there now in the social media nowadays.
22          Q         Do you or your staff ever reply to comments
23   on those social media accounts?
24          A         I don't know if we do or not.                     I think
25   sometimes but usually you don't, I think, because when

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 26 of 152 PAGEID #:
                                     12930
                                         Confidential


                                                                                    Page 26
 1                                  S. Chabot
 2   you do it can be this, why didn't you respond to mine
 3   and so you end up in this endless -- so I don't think
 4   we respond very often on social media, I don't think.
 5          Q         Understood.          Do you know how it is
 6   determined whether a post is going to be made on your
 7   social media accounts?
 8          A         I do when I have something and I suggest.
 9   Like, on Thanksgiving, I went on and found what I
10   thought was a nice thing.                I said why don't we put this
11   up for Thanksgiving and, voila, there it was and it
12   worked.      So, you know, sometimes I'm involved.                      I would
13   say most of the time probably not.                         But sometimes yes.
14          Q         Do you or your staff ever answer direct
15   messages, those that are not posted publicly on the
16   wall but that are sent directly, there tends to be
17   messaging functions in both Twitter and Facebook?
18          A         In my official office, when we get
19   information we respond to those kinds of things.                          If
20   somebody has a request or if they say that I'm for this
21   or that or I'm against this or that.                          In my official
22   office, you know, they handle those kinds of things.
23   It's part of my functioning as a member of Congress and
24   responding to things.
25                    So I'm not sure if that's what you're

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 27 of 152 PAGEID #:
                                     12931
                                          Confidential


                                                                                    Page 27
 1                                    S. Chabot
 2   asking, but if you are, we do respond to that kind of
 3   stuff.
 4          Q         Yes, that's what I'm asking.                         Thank you.
 5          A         Okay.
 6          Q         Do you know if your campaign social media
 7   also responds to direct messages that are sent?
 8          A         I don't know.              But I think probably not as
 9   much.      But I'm not sure about that.
10          Q         And is all of, as far as you know, the
11   content of your accounts publicly available, it's
12   outward facing?
13                    MS. MCKNIGHT:              Objection.             Form.
14          A         If you could repeat.                    I'm not even sure
15   what you're saying.
16          Q         Do you know if all of the content of your
17   social media accounts is publicly available?
18          A         I still don't know what you mean by that.
19   I'm sorry.
20          Q         No.     That's okay.
21          A         Are you asking like on Facebook and stuff
22   if the people go on there, can the public see it?                              Is
23   that what you're asking me?
24          Q         Yes.      So there's no content that's kept
25   private or only open to a certain set of people?

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 28 of 152 PAGEID #:
                                     12932
                                         Confidential


                                                                                Page 28
 1                                  S. Chabot
 2          A         As far as I know, that's correct, what
 3   you're saying here.            When it's up there, everybody can
 4   see it, as far as I know.
 5          Q         So changing gears a little here.                 So you
 6   first ran for Cincinnati city council as an independent
 7   candidate in 1979; is that correct?
 8          A         Yes.
 9          Q         And then in 1983 you ran again for that
10   office as a Republican; is that correct?
11          A         That's correct.
12          Q         Why did you switch from being an
13   independent candidate to being a Republican?
14          A         Because it's very difficult to win as an
15   independent.        I found that out by coming in 16th out of
16   26 back in 1979.         You had to be in the top nine and I
17   didn't make it.
18          Q         Understood.
19          A         Can I elaborate on this?
20          Q         Please, go ahead.
21          A         I had three -- I had run a pretty good race
22   as an independent and I had all three parties reached
23   out to me, Republicans reached out to me and the -- we
24   have a charter party in Cincinnati, which is kind of
25   like the reform party.              So they reached out too.

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 29 of 152 PAGEID #:
                                     12933
                                         Confidential


                                                                                    Page 29
 1                                  S. Chabot
 2                    And the Democrat reached out to me, too.
 3   They reached out to me and took me out for lunch and
 4   they were trying to convince me to become a Democrat.
 5   You know who that was?              Jerry Springer.                 That's why I
 6   wanted to elaborate a bit, Jerry Springer.
 7          Q         Was he the mayor at the time?
 8          A         I'm trying to think.                  Had he been mayor
 9   already?      I think he had been mayor.                      But anyway, I did
10   not become a Democrat.              Not that I had anything against
11   Jerry, although he does contribute to my opponents,
12   maxes them out every year.
13                    I think, gee whiz, Jerry.                        Sorry to go in
14   such detail there.           I thought that was worth telling
15   you.     Kind of an interesting story.
16          Q         It's worth the story, exactly.
17                    You were later elected to the city council?
18          A         In '85, yes.
19          Q         And did you hold any other elected
20   positions before you were elected to U.S. Congress?
21          A         Besides city council?
22          Q         Besides city council?
23          A         Yes, I was a county commissioner, also.
24          Q         Were you a county commissioner up until the
25   time you were first elected to Congress?

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 30 of 152 PAGEID #:
                                     12934
                                         Confidential


                                                                               Page 30
 1                                  S. Chabot
 2          A         Yes.
 3          Q         And is it correct you were first elected in
 4   1994?
 5          A         To Congress?
 6          Q         To Congress.
 7          A         I was elected in '94, yes.
 8          Q         And at that time you were representing also
 9   the first district of Ohio; is that correct?
10          A         It was called the first district of Ohio,
11   yes, and I still represent the first district.
12          Q         Okay.     Understood.              Do you recall the shape
13   of your district when you were first elected in 1994?
14          A         Vaguely in my mind.                 I have a hard time
15   drawing a map of it, but yeah.
16          Q         And was that district wholly within
17   Hamilton County?
18          A         It was at that time.
19          Q         And as we've discussed, you've been holding
20   elected office since 1985 and you were elected to
21   Congress in 1994, assuming office in 1995.                        Is that all
22   correct?
23          A         Yes, I think so.
24          Q         And in each election that you've won,
25   you've done so as a Republican; is that correct?

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 31 of 152 PAGEID #:
                                     12935
                                         Confidential


                                                                                  Page 31
 1                                   S. Chabot
 2          A         Yes.
 3          Q         And as such, do you regularly communicate
 4   with the leadership of the Ohio Republican Party?
 5          A         Could you define regularly and Republican
 6   Party of Ohio?         Do you mean Republicans --
 7          Q         We'll start at the top.                      There's an
 8   organization known as the Ohio Republican Party; is
 9   that correct?
10          A         I think that's what they call themselves.
11   To be honest with you, I'm not absolutely sure.                            It is
12   the Ohio party and I guess it's the Ohio Republican
13   Party.
14          Q         So there's generally someone who's the
15   official leader of that Republican Party?
16          A         Yes, yes.
17          Q         Have you ever communicated with that
18   individual?
19          A         Yes.
20          Q         Across time?
21          A         Yes.
22          Q         And how often would you say you've
23   communicated?
24          A         You know, believe it or not, you may not
25   believe this, but she called me, not about this, but

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 32 of 152 PAGEID #:
                                     12936
                                         Confidential


                                                                                Page 32
 1                                  S. Chabot
 2   when I was in my car at the airport driving over here.
 3   Her name is Jane Timken.                She called me to say
 4   congratulations for winning the election.                         That's kinda
 5   nice.
 6                    We talked about how we lost seats here and
 7   there and Aetna all that well.                      But I thought it was
 8   nice she called.
 9                    She said she was going to be running again
10   for re-election to her position as head of the Ohio
11   Republican Party and so that's -- so you asked me if
12   I've talked to her, and I just talked to her on the way
13   over.      And prior to that I hadn't talked to her since
14   before the election.
15          Q         In 2011 did you communicate with the head
16   of the Ohio Republican Party?
17          A         In 2011?       I don't remember.
18          Q         Okay.
19          A         I don't remember who the head of the party
20   was at that time either really.                      Bob Bennett was for a
21   while.      That was his name, Bob Bennett, and then others
22   have been so I don't know.
23          Q         And do you communicate with the elected
24   leaders of the Ohio General Assembly?
25          A         Sometimes but, yeah, sometimes.

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 33 of 152 PAGEID #:
                                     12937
                                         Confidential


                                                                                   Page 33
 1                                  S. Chabot
 2          Q         And do you recall communicating with any of
 3   the members of the Ohio General Assembly in 2011?
 4          A         I don't have any recollection of it.
 5          Q         And have you communicated with the Governor
 6   of Ohio?
 7          A         The current governor?
 8          Q         The current governor.
 9          A         I'm sure we've talked but I don't recall
10   when exactly.        We served in Congress together here for
11   a number of terms.
12          Q         And, of course, you're now a member of the
13   16 person congressional delegation from Ohio.                         Do you
14   regularly communicate with each of the other members of
15   the delegation?
16          A         Yes.
17          Q         And in 2011 you were a member of the then
18   18 person congressional delegation.                         At the time did
19   you regularly communicate with the members of that
20   delegation?
21          A         Yes.
22          Q         Would it be fair to say that you more
23   regularly communicate with the Republican members of
24   the delegation than with the Democratic members of the
25   delegation?

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 34 of 152 PAGEID #:
                                     12938
                                         Confidential


                                                                                       Page 34
 1                                  S. Chabot
 2          A         That would be fair, yeah.                        Although I do
 3   communicate with the Democrats, too.
 4          Q         Understood.          And do you communicate at all
 5   with the leadership of the National Republican Party?
 6          A         That's even harder to define the National.
 7   Because there's the NRCC and then there's -- what do
 8   they call the other institution over there?                             But, I
 9   mean, I communicate with people more on the NRCC than
10   the one that you mentioned.
11          Q         Than the Republican National --
12          A         That's the more presidential.                        I always get
13   that mixed up.        But I think the one that's national has
14   more to do with the presidential races.                             And the NRCC
15   is what we do.        And then there's the NRSC, National
16   Republican Senatorial Committee, and then there's a
17   DCCC for the Democrats.
18          Q         And for the National Republican
19   Congressional Committee, the NRCC, what individuals do
20   you communicate with at the NRCC?
21          A         Staff people mainly.                  And then members that
22   are involved in it one way or the other.                             So, I mean, I
23   don't know exactly how to answer your question.
24          Q         Do you recall any specific communications
25   with individuals at the NRCC related to redistricting?

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 35 of 152 PAGEID #:
                                     12939
                                          Confidential


                                                                                   Page 35
 1                                   S. Chabot
 2          A         No.
 3          Q         And you, along with others, have intervened
 4   in this case; is that correct?
 5          A         I think that's correct, yes.                      We're part --
 6   yes, we did intervene.
 7                    MS. LEE:        And I'm having marked as
 8   Exhibit 2.
 9                    MS. MCKNIGHT:            Off the record.
10   BY MS. LEE:
11                    (Chabot Exhibit 2, Memorandum in Support of
12   Motion of Republican Congressional Delegation Ohio
13   Voters and Ohio Republican Party Organizing to
14   Intervene, marked for identification as of this date)
15          Q         So I have handed you what has been marked
16   as Exhibit 2, the Memorandum in Support of Motion of
17   Republican Congressional Delegation Ohio Voters and
18   Ohio Republican Party Organizations to Intervene.
19                    This was filed along with a cover motion
20   with the court in this case so that you and the others
21   could join the case as an intervenor.
22                    Have you seen this document before?
23          A         I'm aware that we intervened.                      I don't
24   think I've read the document but I was aware that it
25   occurred.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 36 of 152 PAGEID #:
                                     12940
                                         Confidential


                                                                                    Page 36
 1                                  S. Chabot
 2          Q         Okay.     And so do you understand that your
 3   attorneys filed this document with the court on your
 4   behalf?
 5          A         Yes.
 6          Q         And do you understand that in this document
 7   your attorneys make statements on your behalf?
 8          A         Yes.
 9          Q         Could you please turn to page 3 of
10   Exhibit 2?
11          A         Yes.
12          Q         To the section just below the bold header
13   in the middle of the page reading Proposed Intervenors.
14                    The first sentence reads:                        "The intervenor
15   applicants represent a diverse coalition of registered
16   voters, county political parties and congressional
17   representatives, all whose interests will be directly
18   impacted by the relief plaintiffs are pursuing in this
19   action."
20                    Do you agree that you are included in this
21   statement as one of the congressional representatives?
22          A         Yes.
23          Q         The next paragraph begins referring to the
24   member intervenor applicants.                      Do you see that?
25          A         Yes, I do see it.

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 37 of 152 PAGEID #:
                                     12941
                                          Confidential


                                                                                        Page 37
 1                                   S. Chabot
 2          Q         And these member intervenor applicants are
 3   identified as incumbent representatives of Ohio's first
 4   and the rest of the congressional districts.                              Do you
 5   see that as well?
 6          A         I see that, yes.
 7          Q         And it is correct you're included within
 8   the group of member intervenor applicants as the
 9   incumbent representative of Ohio's first district?
10          A         If that's the question, yes.
11          Q         And in the next sentence:                         "These member
12   intervenor applicants are further defined."                              Still on
13   page 3 there.        "They are all members of the Republican
14   Party, all registered voters in the district and all
15   intend to run for election as representative of those
16   districts in 2018 and 2020."
17                    Do you agree that is correct?
18          A         I agree that I intend to run in 2020.                         I
19   can't speak for all the other people that they're going
20   to run in 2020 and I actually haven't thought about
21   that much but -- I haven't said I'm not running.
22          Q         Okay.      Understood.              And in the very next
23   sentence, you are personally identified there.                              Do you
24   see that?
25          A         No.     I don't know where you're pointing to.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 38 of 152 PAGEID #:
                                     12942
                                         Confidential


                                                                                Page 38
 1                                  S. Chabot
 2          Q         Sorry.      Still on page 3?
 3          A         Three.
 4          Q         Just the third sentence of the last
 5   paragraph on the page:              "Representative Steve Chabot is
 6   the member of the United States House of
 7   Representatives for the Ohio 1 district."
 8          A         Yeah, I thought we had already referred to
 9   that.      So I thought there was something else you were
10   referring me to.
11          Q         No, just --
12          A         I do see that and that is me.
13          Q         Great.      Just that one.
14          A         Yes.
15          Q         Could you please turn with me now in the
16   same document to page 9?
17          A         Yes.
18          Q         In the second full paragraph on this page
19   that begins:        "The member intervenor applicants."                 Do
20   you see that?
21          A         Do I see that.
22          Q         And it lists interests that you all have in
23   the district; is that correct?
24          A         I'd have to read it.                  Do you want me to
25   take the time to read it?

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 39 of 152 PAGEID #:
                                     12943
                                         Confidential


                                                                                    Page 39
 1                                  S. Chabot
 2          Q         Sure.
 3          A         I'm not sure what it says.                       I believe you
 4   but I haven't read it.
 5          Q         Yes.
 6                    (Witness reading.)
 7          A         Okay.     I've read it now.
 8          Q         And it states that:                 "The member intervenor
 9   applicants have a substantial interest in the subject
10   matter of this case as it involves the legality of the
11   district they were elected to represent."                            Is that
12   correct?
13          A         It's correct that that's what it says.                        Is
14   that what you're asking?
15          Q         Yeah.
16          A         It does.
17          Q         And do you agree with that statement?
18          A         I think I do agree with that statement,
19   yes.
20          Q         And in the very last sentence on this page
21   it says, the very last paragraph, excuse me, as
22   numerous courts have recognized --
23          A         I'm sorry, I'm not following where you're
24   at.
25          Q         Just the last paragraph.

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 40 of 152 PAGEID #:
                                     12944
                                         Confidential


                                                                             Page 40
 1                                  S. Chabot
 2          A         You mean this one here (indicating)?
 3          Q         Yes.    "As numerous courts have recognized
 4   elected members from a challenged district may
 5   intervene as a matter of right under Rule 24 due to
 6   inter alia their personal interest in their office."
 7                    Do you think you have a personal interest
 8   in your office?
 9          A         Apparently the attorneys who represent us
10   believe that we do and so I would -- it's hard for me
11   to answer that question from a legal perspective or
12   from any other perspective so I honestly don't know.
13          Q         Okay.     And so do you, from just a factual
14   perspective, think that you have a personal interest in
15   the first congressional district?
16                    MS. MCKNIGHT:           Objection.
17          A         I think I've already answered the question.
18   I don't know.        I think a court would have to determine
19   that.
20          Q         Sure.     And do you think you have -- do you
21   have any interest in where the lines were drawn
22   defining the district?
23          A         Yes.
24          Q         Okay.     And what would that interest be?
25          A         You say do we have any interest in how the

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 41 of 152 PAGEID #:
                                     12945
                                         Confidential


                                                                             Page 41
 1                                  S. Chabot
 2   lines are drawn?
 3          Q         Do you have an interest in how the lines
 4   are drawn defining the first direct?
 5          A         Yes.
 6          Q         And what is that interest?
 7          A         Because it determines what people who are
 8   in your district that you have the opportunity to
 9   represent.
10          Q         So another interest that is referenced,
11   still continuing on page 9, is an interest in continued
12   incumbency?
13          A         I see it says that there.
14          Q         Do you think you have an interest in
15   continued incumbency in your seat?
16          A         I really don't know if we have an interest
17   in that or not.         I think the court would have to
18   determine that.         I guess it's being alleged here, so...
19          Q         And prior to the time that a district is
20   drawn at each decennial redistricting, do you think the
21   incumbents have an interest in remaining incumbents?
22          A         You're not referring to this anymore?
23          Q         No, I'm not referring to this document.
24          A         Could you repeat that?
25          Q         At each decennial redistricting, do you

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 42 of 152 PAGEID #:
                                     12946
                                         Confidential


                                                                               Page 42
 1                                  S. Chabot
 2   think the incumbents who are in office under the
 3   previous map have a continued interest in remaining in
 4   office under the new map?
 5                    MS. MCKNIGHT:           Objection.               Form.
 6          A         I don't -- I don't know if we have an
 7   interest in that or not.                I think a court would have to
 8   determine that.
 9          Q         Okay.     So let's look further at the reasons
10   stated by your counsel for the personal interest of you
11   and the other congressional intervenors.
12                    If you turn to page 11 of this document?
13          A         (Witness complies.)
14          Q         Beginning the second line from the top, it
15   states:      "The member intervenor applicants have
16   invested considerable time and money building
17   coalitions of supporters in their districts, learning
18   their districts, serving the needs of their
19   constituents, raising and spending money on
20   electioneering activities among other activities."
21                    Do you see that?
22          A         I do see that.
23          Q         Let's take some of these one at a time.                  Do
24   you agree that you have invested considerable time and
25   money building coalitions of supporters in your

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 43 of 152 PAGEID #:
                                     12947
                                         Confidential


                                                                             Page 43
 1                                  S. Chabot
 2   district?
 3          A         Yes.
 4          Q         Can you describe some of those activities?
 5          A         Well, I'm going to have to think about
 6   that.
 7          Q         Okay.
 8          A         I will do that now.                 Well, coalitions are
 9   groups of people that have some common interest and so
10   you interact as a member of Congress with those people
11   throughout your time in that district.
12                    And relative to money, it's kinda vague to
13   me as to what they're referring to.
14                    I assume they mean -- I don't know if they
15   mean you spent time running television commercials or
16   send out direct mail pieces through a campaign.                      Or if
17   they mean money that has been sent out in your official
18   office responding to their response and asking you
19   about something or letting you know what their point of
20   view is on an issue and you responding on that.                      Maybe
21   that's what it's meant.
22                    But other than that, those are what I would
23   assume is meant by that.
24          Q         And, in general, do you agree that it's
25   true that you've undertaken activities to build

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 44 of 152 PAGEID #:
                                     12948
                                         Confidential


                                                                                    Page 44
 1                                  S. Chabot
 2   coalitions of supporters, specifically of you in
 3   office?
 4          A         Well, there are people that support me and
 5   don't support me and we spend the same resources in the
 6   official office.
 7          Q         And have you undertaken any efforts within
 8   your district with your constituents to build
 9   coalition, coalitions with Democrats?
10          A         We do with all constituents.                        We don't ask
11   them whether they're Democrats or Republicans.                             They're
12   in my district and they have some interest, whether
13   they're farmers or teachers or whatever they may be.
14   You know, it's something we wouldn't know necessarily
15   what they are, what their political background is.
16          Q         And do you agree, referring back to the
17   same sentence, that you've invested time learning your
18   district?
19          A         Yes.
20          Q         And what have you done to undertake
21   learning your district?
22                    MS. MCKNIGHT:           Objection.               Form.
23                    You can answer.
24          A         I'm in my district whenever I'm not in
25   Washington, unless I happen to be out of the country or

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 45 of 152 PAGEID #:
                                     12949
                                         Confidential


                                                                              Page 45
 1                                  S. Chabot
 2   something on congressional business or something like
 3   that.
 4                    So I'm interacting with my people on a
 5   regular basis and so I learn every day about the people
 6   in my district and interact with them and handle the
 7   issues and handle their -- their interactions with the
 8   Federal Government in my official capacity.                       They have
 9   a problem with Social Security, they have a problem
10   with Medicare or Social Security or Veteran's benefits
11   or whatever.        So I'm interacting with them.                 Sometimes
12   it's through staff, but I'm learning in that process
13   all the time.
14          Q         Would it be true that regardless of the
15   lines of your district you would learn from the
16   constituents that were in it in the same way that you
17   do now?
18                    MS. MCKNIGHT:           Objection.
19          A         Everything except the last part in the same
20   way.     I couldn't speculate as to how I would learn but
21   you certainly would interact with your constituents
22   however the lines were drawn and try to represent them
23   to the best of your ability.
24          Q         And do you agree that you've invested, you
25   and obviously the members of your staff, have invested

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 46 of 152 PAGEID #:
                                     12950
                                         Confidential


                                                                                     Page 46
 1                                  S. Chabot
 2   time serving the needs of your constituents?
 3          A         Yes.
 4          Q         And can you describe some of the
 5   constituent services that you or your staff members
 6   have undertaken?
 7          A         Yeah, it's some of the things that I just
 8   mentioned.       Constituent services.                   We interact on their
 9   behalf with the Federal Government.                         It's all kinds of
10   parts of the Federal Government.                       They may call or they
11   may write us a letter.              They may email us something
12   asking our help and then we take care of that matter
13   with the Federal Government on their behalf.                         That's
14   specifically constituent services.
15                    Then they also want to tell us as their
16   representative in Congress, you know, when I vote they
17   want to tell me what they think about things.                         If
18   they're for or against something.                        Could be potential
19   legislation, they like it or they don't like it.                           So
20   that's another aspect that we interact with our
21   constituents.
22                    I'll leave it there.
23          Q         That sounds good.                 Do you always or members
24   of your staff always respond to requests for
25   constituent help?

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 47 of 152 PAGEID #:
                                     12951
                                         Confidential


                                                                                     Page 47
 1                                  S. Chabot
 2          A         Yes, unless something falls through the
 3   cracks and sometimes it does.                      I'll run into somebody
 4   on the street.        They will say, "Hey, I sent a letter to
 5   you and I never heard anything about."
 6                    I'll try to get their name and contact my
 7   folks and say, "Hey, look into this."
 8                    I'm not saying that sometimes somebody
 9   doesn't screw up because it does happen but it's not
10   supposed to.        And I always tell them if they screw up,
11   the buck stops with me because it's my fault
12   ultimately.       My staff forgets to do something it's on
13   me, as far as I'm concerned.
14          Q         And if Democratic elected officials within
15   your district reach out to you or your office seeking
16   to serve the needs of your constituents, do you or your
17   office meet those requests that come through that third
18   party?
19          A         Yes.
20                    MS. MCKNIGHT:           Objection.               Form.   Go ahead.
21                    You may answer.
22          A         Yes.
23          Q         Then just returning to this sentence.                         Do
24   you also agree that you've invested considerable time
25   and money raising and spending money on electioneering

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 48 of 152 PAGEID #:
                                     12952
                                         Confidential


                                                                                  Page 48
 1                                  S. Chabot
 2   activities within the district?
 3          A         Yes.
 4          Q         And can you describe these activities?
 5          A         Could you repeat the question?                      I just want
 6   to make sure I answer exactly what you asked.
 7          Q         Sure.     So you've invested time and money on
 8   electioneering activities, is that true?
 9          A         Yeah.
10          Q         And can you describe electioneering
11   activities that you've undertaken in your district?
12                    MS. MCKNIGHT:           Objection.
13          A         I would assume what that means is sending
14   out literature pieces, going door to door, being
15   involved in debates, putting up yard signs.                           All those
16   types of things and you generally try to restrict them
17   as much as possible to your district so you're not
18   wasting time and effort into other parts of the state
19   that aren't in your district.
20                    Like on television, you try to put them on
21   the stations -- that's where there's an overlap mostly
22   where you may not get in your district.                           Because I'm in
23   the corner of the state and you run the TV ad and the
24   people in Kentucky can see it.                      I'd like to just be in
25   Ohio and you can't do that.

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 49 of 152 PAGEID #:
                                     12953
                                         Confidential


                                                                              Page 49
 1                                  S. Chabot
 2                    But when you're sending out a direct mail
 3   piece, it's much easier to limit it to your area.                       Or
 4   if you're doing a town hall telephone meeting, although
 5   that's not necessarily political, unless you run it
 6   through your campaign, you can call phone numbers.                       You
 7   know, they're in your district so you know that.
 8                    Those are the types of things that you can
 9   do.
10          Q         Okay.     And on this same page, the last
11   sentence in that first paragraph it states:                       "In
12   addition there's a possibility that if a remedial plan
13   is ordered in this case, the remedial plan could pair
14   two or more of the member intervenor applicants in the
15   same district which would impede their ability to run
16   for their seats".
17                    Is that correct?
18          A         That's what it says.
19          Q         And is that a concern that you have?
20          A         I don't know that I've ever thought of that
21   before but I guess it would be a problem if they
22   redrew -- and it does happen where they put two in the
23   same district.        They both can't win so...
24          Q         And in the 2011 redistricting, was it
25   personally a concern of yours that you would be paired

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 50 of 152 PAGEID #:
                                     12954
                                         Confidential


                                                                                    Page 50
 1                                  S. Chabot
 2   with another incumbent in the map?
 3          A         I don't recall.
 4          Q         And now with the loss of two seats going in
 5   2011, that was absent some retirements, it was going to
 6   happen that certain incumbent Congress people would be
 7   paired; is that correct?
 8                    MS. MCKNIGHT:           Objection.
 9          A         Just by mathematics that would be true
10   because there were 18 districts and then you were going
11   to have 16.       So you would only have 16 members, but it
12   would depend on if there were retirements or whatever
13   so...
14          Q         And at the time what did you think was a
15   solution for the needed pairing?
16          A         What did I think the solution was?
17          Q         Yes, if you thought of anything.
18          A         I don't really recall having, you know, a
19   plan myself.
20          Q         Sure.     What did you think of the eventual
21   pairing of Representatives Turner and Austria?
22          A         On a personal human level I felt kinda bad
23   for them.      Especially Austria because he ultimately was
24   not in Congress as a result of that.                          And I felt bad
25   for Dennis Kucinich because the same thing happened to

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 51 of 152 PAGEID #:
                                     12955
                                          Confidential


                                                                               Page 51
 1                                   S. Chabot
 2   him, too.
 3          Q         Other than on a personal level, did you
 4   think anything of the pairing of Representatives Turner
 5   and Austria?
 6          A         No, it was personal.                   I mean, I knew them
 7   both and I like them both and I liked Dennis Kucinich
 8   and I'm trying to remember -- oh, it was Marcy Kaptur.
 9   She won and Dennis didn't and he was a friend.                        I liked
10   him.
11          Q         When did you become aware of the pairing of
12   Representatives Turner and Austria in the process?
13          A         I don't remember.
14          Q         Did you have any understanding why it was
15   decided upon that Representatives Turner and Austria
16   would be paired?
17          A         No.
18          Q         Other than what you've just said about
19   Representative Kucinich, did you think anything else of
20   the pairing of Representatives Kaptur and Kucinich at
21   the time?
22          A         I just felt bad that one of them would lose
23   because I know them both and they're both good people.
24          Q         Do you have any recollection of when you
25   became aware of that pairing?

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 52 of 152 PAGEID #:
                                     12956
                                          Confidential


                                                                                   Page 52
 1                                   S. Chabot
 2          A         No.
 3          Q         At the time would you agree that there were
 4   many more representative, yourself even included, who
 5   were geographically much closer to each other than
 6   Representatives Kaptur and Kucinich?
 7          A         I don't know what that -- could you repeat
 8   that?
 9          Q         Were you aware that there were many more
10   representatives of the 18 person delegation at the time
11   who were geographically located much closer to each
12   other?
13          A         No, I had no idea where any of them lived.
14          Q         Okay.      What was your understanding of why
15   it was decided upon that Representative Kaptur and
16   Kucinich would be paired?
17          A         I don't know.
18          Q         What did you think at the time of the
19   pairing of Representatives Sutton and Renacci?
20          A         Were they paired, too?
21          Q         They were paired as well.
22          A         I didn't remember that.                     I didn't think
23   much of it.       It's Renacci by the way.
24          Q         Oh, okay.
25          A         Everybody mispronounces his name.                     One of

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 53 of 152 PAGEID #:
                                     12957
                                          Confidential


                                                                             Page 53
 1                                    S. Chabot
 2   the reasons he didn't win this year.
 3          Q         Maybe I should have known it from the two
 4   Ns instead of two Cs.
 5          A         Trump mispronounces my name, as does Bush.
 6   They all did.
 7          Q         Hopefully at least I've gotten that right
 8   today.
 9                    (Laughter.)
10                    So as you seem not to recall that, do you
11   then not have any recollection of what you thought of
12   that pairing in 2011?
13          A         No.     I don't.           I don't have any
14   recollection.
15          Q         And would you agree that with the
16   delegation going from 18 to 16 seats only two sets of
17   incumbents needed to be paired?
18                    MS. MCKNIGHT:              Objection.
19          A         I just don't have any thoughts about that
20   really.
21          Q         Okay.       Did you have any understanding at
22   the time why instead three sets of incumbents were
23   paired in the 2011 redistricting?
24          A         No, I forgotten it had happened to be
25   honest with you.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 54 of 152 PAGEID #:
                                     12958
                                         Confidential


                                                                             Page 54
 1                                  S. Chabot
 2                    MS. LEE:       I am now having marked as
 3   Exhibit 3 the Reply in Further Support of the Motion of
 4   Republican Congressional Delegation Ohio Voters and
 5   Republican Party Organizations to Intervene.
 6                    (Chabot Exhibit 3, Reply in Further Support
 7   of the Motion of Republican Congressional Delegation
 8   Ohio Voters and Republican Party Organizations to
 9   Intervene marked for identification as of this date)
10          Q         This was filed by your attorneys in further
11   support of your and the other members' requests to join
12   this case.
13                    Much like the document we just reviewed in
14   Exhibit 2, in this document your attorneys are making
15   representations to the court on your behalf; is that
16   correct?
17          A         I believe that is correct.
18          Q         And can you please turn with me to page 5
19   of this exhibit?
20          A         Yes.
21          Q         And beginning four lines above the
22   footnote, it reads:            "Members of Congress have ongoing
23   and working relationships with these constituents and
24   constituent groups who turn to members of Congress for
25   a variety of needs from ministerial to substantive

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 55 of 152 PAGEID #:
                                     12959
                                         Confidential


                                                                             Page 55
 1                                  S. Chabot
 2   lobbying."
 3                    Is that correct?
 4          A         It's correct that it says that.
 5          Q         Do you think this would include all of the
 6   things you previously described with respect to
 7   constituent services?
 8                    MS. MCKNIGHT:           Object to form.
 9          A         I really don't know what you mean by that.
10          Q         Do you believe that the content of the
11   sentence we've just read is true?
12          A         Members of Congress had ongoing and working
13   relationship with --
14                    (Witness reading.)
15          A         Yes, I think that's probably true.
16          Q         And in the first district, can you give
17   examples of ongoing and working relationships you have
18   with your constituents and constituent groups?
19          A         With constituents, you know, you
20   oftentimes, for example, if it's a veteran's benefit
21   claim, they can go on literally for years and years or
22   you represent somebody on this matter and they come
23   back for a long time.             That would be an example of an
24   individual that you, you know, have a relationship
25   with.      And you have to relearn and they have to get to

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 56 of 152 PAGEID #:
                                     12960
                                         Confidential


                                                                                Page 56
 1                                  S. Chabot
 2   know the member of Congress's staff all over again if
 3   you change things around on them.
 4                    As far as a group, we have lots of groups
 5   that we have a relationship with and come in and meet
 6   with us, you know, every year for a variety of things.
 7   Just the different groups that come in so you get to
 8   know the people and sometimes they're the same people
 9   but then they have turnover like we all do.
10                    But it helps to know who they are and you
11   have the issues and you have got a file from the last
12   time they were in.
13                    So you have relationships that are ongoing.
14   And sometimes the issues are new and sometimes they're
15   not.     But...
16          Q         Do any of these constituent groups include
17   Democrats?
18          A         Sure.
19          Q         Are any of these constituent groups
20   specifically Democratic organizations?
21          A         Not specifically Democratic organizations,
22   nor would they be Republican organizations either.                         I
23   mean, they're groups of people that you don't think if
24   they're Democrats and Republicans.                         When I say they're
25   Democrats, I don't know, and I assume that a whole lot

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 57 of 152 PAGEID #:
                                     12961
                                         Confidential


                                                                                  Page 57
 1                                  S. Chabot
 2   are Democrats because we don't ask that question.
 3          Q         So is it correct then to say that it's not
 4   specifically political groups that are ever meeting
 5   with you?
 6          A         That's exactly right.                   Yeah, we wouldn't
 7   have a Republican such-and-such come into my official
 8   office and meet with us, nor would we have the Democrat
 9   group come in and meet with us so it's just not
10   something that comes up.
11          Q         Sure.     And can you now turn with me to page
12   7 also in this exhibit?
13          A         Yes.
14          Q         In the first line, the first full sentence
15   at the top of the page, it says: "Doing their job well
16   requires unrelenting fundraising efforts that begin the
17   day they are elected to office and continue until they
18   step down or are voted out."
19                    Is that correct?
20                    MS. MCKNIGHT:           Objection.
21          A         It says unrelenting from the day they enter
22   the office.       I don't know that I was out making phone
23   calls to raise money the day I was elected to office.
24   So I don't recall that myself.                      I can't speak for
25   others.

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 58 of 152 PAGEID #:
                                     12962
                                         Confidential


                                                                                  Page 58
 1                                  S. Chabot
 2          Q         Sure.
 3          A         It is something you do spend time raising
 4   money.     And you have -- the Democrats go over to the
 5   Democratic campaign committee and the Republicans go to
 6   the republican campaign committee.                         And they literally
 7   have offices, little cubby holes in there where you
 8   make phone calls for an event you have.                           Both sides do
 9   it throughout the time.               But I don't think I did it the
10   day I went in there.            Probably the week I went in
11   there, maybe the month.               But I'm not exactly sure.
12          Q         Okay.     Understood.              And continuing in this
13   same paragraph the next sentence reads:                           "These
14   fundraising efforts would be wasted in district lines
15   were changed and a member was paired with another
16   incumbent or moved from a favorable to unfavorable
17   district."
18                    Do you see that?
19          A         I see that.
20          Q         What is a favorable district?
21          A         I can't answer that question.
22          Q         Do you know what an unfavorable district
23   would be?
24          A         Nope, can't answer that either.
25          Q         So this sentence here, do you think that

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 59 of 152 PAGEID #:
                                     12963
                                         Confidential


                                                                              Page 59
 1                                  S. Chabot
 2   would apply then to you?
 3          A         I'm not sure exactly what they mean by
 4   favorable and unfavorable.                 So I can't really venture
 5   an opinion as to whether it applies to me.
 6          Q         Okay.     Continuing on in this document,
 7   could you please turn to page 10.                        In the second
 8   paragraph under section B in the second sentence of
 9   that paragraph, it says:                "But plaintiffs ignore the
10   reality that redistricting is a zero sum game."
11                    Do you see that sentence?
12          A         I see that sentence.
13          Q         Do you agree that redistricting is a zero
14   sum game?
15                    MS. MCKNIGHT:           Objection.
16          A         I'm not sure exactly what they mean by that
17   either.
18          Q         Okay.     And turning from the document for
19   one moment.       In intervening in this case your attorneys
20   have described how your and the other members'
21   interests are different than those of the defendants,
22   which include the leaders of the Ohio General Assembly
23   and also the Secretary of State of Ohio.
24                    Before turning to those particular
25   differences, who's responsible for drawing the

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 60 of 152 PAGEID #:
                                     12964
                                         Confidential


                                                                             Page 60
 1                                  S. Chabot
 2   congressional map in Ohio?
 3                    MS. MCKNIGHT:           Objection.
 4          A         As far as I know, the legislature is
 5   responsible for that.
 6          Q         Okay.     Do you agree that in general you
 7   have a different interest in the congressional map than
 8   the Ohio General Assembly?
 9                    MS. MCKNIGHT:           Objection.
10          A         That I have a different -- could you repeat
11   that again?
12          Q         Do you have a different interest in the
13   Ohio congressional map than does the Ohio General
14   Assembly?
15                    MS. MCKNIGHT:           Objection.
16          A         Well, I represent the people in that
17   district.      I'm the only person that represents all of
18   those people in that district so it's different from
19   anybody.      They represent different districts, for
20   example.      So I think it's different to some degree so
21   yes.
22          Q         Please turn with me to page 14 of the
23   document in front of you.
24          A         Okay.
25          Q         In the first paragraph it says, beginning

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 61 of 152 PAGEID #:
                                     12965
                                         Confidential


                                                                                 Page 61
 1                                  S. Chabot
 2   in the second sentence there:                      "The governmental
 3   defendants are not charged --
 4          A         Could you -- you've lost me.                     You said the
 5   first paragraph?
 6          Q         The first paragraph.
 7          A         On page 14?
 8          Q         On page 14.          The second sentence.
 9          A         But I'm --
10          Q         The second sentence begins, "To the
11   contrary" --
12          A         Yeah.
13          Q         And then it says, "the governmental
14   defendants" --
15          A         Okay.
16          Q         -- "are not charged and should not be
17   charged with assisting the intervenor applicants in
18   maintaining any particular type or level of electoral
19   participation.
20                    "They," referring to the governmental
21   defendants, "represent all citizens and even if they
22   take a view in defense of the law, their representation
23   of all Ohio citizens competing electoral interests,
24   including plaintiffs, does not adequately represent
25   intervenor applicants' particular interests."

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 62 of 152 PAGEID #:
                                     12966
                                         Confidential


                                                                                  Page 62
 1                                  S. Chabot
 2                    Do you see those two sentences?
 3          A         I see that it says that.                     I'm not sure
 4   exactly what all that means.
 5          Q         Do you agree with the general proposition
 6   that Ohio citizens have competing electoral interests
 7   from each other?
 8          A         I don't really know the answer to that
 9   question.
10          Q         Okay.     Do you agree that plaintiffs in this
11   case have certain interests?
12                    MS. MCKNIGHT:           Objection.
13          A         And the plaintiffs are -- am I one of those
14   people?
15          Q         No, you're the intervenor.                       The
16   plaintiffs --
17          A         You're talking about the other groups.
18   What's the question again?
19          Q         Do you agree that the plaintiffs have
20   particular electoral interests?
21                    MS. MCKNIGHT:           Objection.
22          A         I mean, they filed a lawsuit, they're
23   parties to a complaint.               So they have some interest in
24   something because they're in this suit so they have
25   some interest.        I wouldn't venture to define what those

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 63 of 152 PAGEID #:
                                     12967
                                         Confidential


                                                                                  Page 63
 1                                  S. Chabot
 2   interests are.
 3          Q         And we've earlier covered that you have a
 4   personal interest in your district as the
 5   representative of that district; is that correct?
 6                    MS. MCKNIGHT:           Objection.
 7          A         I think we have some interest, yes.
 8          Q         Okay.     And you also are an Ohio citizen and
 9   a Ohio voter and you -- so you have certain personal
10   electoral interest as well; is that correct?
11                    MS. MCKNIGHT:           Objection.
12          A         That would be true, yes.
13          Q         And Linda Goldenhar, who's a plaintiff in
14   this case, is one of your constituents, lives in the
15   first district.         And many of the Hamilton County Young
16   Democrats who are also plaintiffs in this case are
17   constituents who live in the first district.
18                    Is your interest in the first district at
19   odds with theirs?
20                    MS. MCKNIGHT:           Objection.
21          A         I don't have an answer to that.                   I'm not
22   quite sure what you mean by that.                        Is my interest at
23   odds with theirs?          I'm sure we agree on some things and
24   we disagree on some things.
25          Q         Okay.     The Hamilton County Young Democrats

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 64 of 152 PAGEID #:
                                     12968
                                         Confidential


                                                                               Page 64
 1                                  S. Chabot
 2   are an organization aimed at supporting young democrats
 3   and seeking the election of Democratic candidates.                        Do
 4   you think it is true that their interests are different
 5   than yours as a Republican elected official?
 6                    MS. MCKNIGHT:           Objection.
 7          A         Again, I don't know the answer to that
 8   question.      I'm guessing if they're the Young Democrats
 9   they probably don't vote for me too often.                        Maybe some
10   of them do, but I don't know.
11          Q         So one of the interests we discussed that
12   was described by your attorney supporting intervention
13   in this case was fundraising that you have to
14   undertake; is that correct?
15                    MS. MCKNIGHT:           Objection.
16          A         I think it is correct that that was talked
17   about.
18          Q         Okay.     Have you ever used the prospect of
19   redistricting in your fundraising efforts?
20          A         I don't recall.
21          Q         One of the sentences we just went over in
22   your papers supporting intervention stated that if the
23   lines of the districts were changed fundraising efforts
24   would be wasted.         Do you think that's true?
25                    MS. MCKNIGHT:           Objection.

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 65 of 152 PAGEID #:
                                     12969
                                          Confidential


                                                                                    Page 65
 1                                   S. Chabot
 2          A         I don't know.
 3          Q         Do you primarily fundraise from
 4   constituents within your district?
 5          A         I think that's accurate.                      I think we -- I
 6   know we primarily fundraise.                       And I think most of what
 7   we get is from within our district, I think.                             I
 8   really -- I just don't know.
 9          Q         Who is Dick Farmer?
10          A         Who is Dick Farmer?                  Dick Farmer was the
11   head of Cintas.          I think he's retired.                     He may still be
12   involved.
13          Q         Do you know where Cintas is located?                        Where
14   its headquarters are located?
15          A         Yeah, they're off of 71 or 75, 71 in Warren
16   County.
17          Q         Do you know where Dick Farmer lives?
18          A         I think he's a resident of Florida now.                        He
19   may not be.       I'm not sure where he maintains his
20   residence.
21          Q         In 2011, do you know where Mr. Farmer
22   lived?
23          A         No.
24          Q         Prior to the 2011 redistricting, had you
25   ever communicated with Mr. Farmer?

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 66 of 152 PAGEID #:
                                     12970
                                          Confidential


                                                                                   Page 66
 1                                   S. Chabot
 2          A         Yes.
 3          Q         Do you recall what about?
 4          A         No.     I mean, I've known Dick for, I don't
 5   know, 30 years maybe.
 6                    MS. LEE:        Let's look at an exhibit that I'm
 7   having marked as Exhibit 4.
 8                    (Chabot Exhibit 4, Email String, marked for
 9   identification as of this date)
10          Q         This is a document we received from your
11   attorneys in this case, one of just a few documents
12   that was produced.            Looking at this document, if you
13   look at sort of the earliest of the emails in the chain
14   it goes in reverse chronological order.                            You're writing
15   to Mr. Farmer or someone from your account is writing
16   to Mr. Farmer and it says:                  "I hope this email finds
17   you well.      Do you have a few minutes" --
18          A         I'm not sure where you're at.                       I see,
19   "Thank you very much."
20          Q         The next one down, the chain is in reverse
21   chronological order, sort of mid page from Steve --
22          A         I'm not sure where --
23                    MS. MCKNIGHT:            She's asking here.
24          A         Where it says "I hope"?
25          Q         Yes.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 67 of 152 PAGEID #:
                                     12971
                                         Confidential


                                                                                Page 67
 1                                  S. Chabot
 2          A         Gotcha.
 3          Q         In this email to Mr. Farmer, it says:                    "I
 4   want to give you an update on redistricting now that it
 5   is in full swing and we now have an idea of what the
 6   maps could look like next year."
 7                    Do you see that?
 8          A         I do see it.
 9          Q         Is this one of the only times you've ever
10   communicated regarding redistricting?
11                    MS. MCKNIGHT:           Objection.
12          A         I have no idea and I don't remember doing
13   this.      My guess is probably somebody did this on my
14   behalf but...
15          Q         Okay.     And above it indicates Susan Towns.
16   Do you know who Ms. Towns is?
17          A         I think she works for Cintas.                    I think she
18   may still work there.             I'm not really sure.              But she's
19   a person that works there.
20          Q         And in this email, in response to the
21   original email that's indicated, you or whoever sent
22   it, wanted to give an update on redistricting.
23   Ms. Towns writes back to you, says: "Congressman
24   Chabot, Mr. Farmer asked me to get in touch with you
25   regarding your note below.                 He is out of the country

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 68 of 152 PAGEID #:
                                     12972
                                          Confidential


                                                                                Page 68
 1                                   S. Chabot
 2   until the middle of October.                       Per your conversation
 3   with me last week, Mr. Farmer is sending a check for
 4   $5,000 to your campaign prior to September 30th.                         I've
 5   also shared with him the information regarding
 6   redistricting.         If there is anything further you need
 7   to discuss with him prior to October 30th, please let
 8   me know, and I will have Rick Roeding get in touch with
 9   you on Mr. Farmer's behalf."
10                    Do you know who Mr. Roeding is?
11          A         I assume he works there but I'm not sure
12   who he is.
13          Q         Do you recall if you spoke with Mr. Roeding
14   regarding redistricting?
15          A         No.
16          Q         Okay.      Do you know if you eventually
17   communicated with Mr. Farmer regarding redistricting
18   when he returned to the country?
19          A         I don't recall.
20          Q         In this original email you sought to speak
21   with him on September 19th, 2011.                         This was before the
22   2011 redistricting plan was passed; is that correct?
23          A         I don't know.
24          Q         Do you know why you wanted to talk to him
25   about what the map would look like?

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 69 of 152 PAGEID #:
                                     12973
                                         Confidential


                                                                                      Page 69
 1                                  S. Chabot
 2          A         I don't remember.                 I mean, they're in
 3   Warren County.        They're located there.                      Other than
 4   that, I don't know.
 5          Q         And Cintas is a very large company, it's in
 6   the Fortune 1000; is that correct?
 7                    MS. MCKNIGHT:           Objection.
 8          A         I don't know.           I know they're a big
 9   company.      I have no idea the size.
10          Q         Were you concerned with ensuring Cintas
11   Corporation was within your district?
12                    MS. MCKNIGHT:           Objection.
13          A         Not that I recollect.
14          Q         We can put that document to the side.
15                    As we've discussed, you were first elected
16   to Congress in November 1994.                      Before you were in
17   Congress did you have any knowledge of the
18   redistricting process in Ohio?
19          A         I don't know when I first knew that every
20   10 years after a census the lines were redrawn.                            But
21   I've had some knowledge about that maybe since high
22   school or college, but I'm not really sure.
23          Q         Sure.     And once you were in Congress, is it
24   fair to say that you took more of an interest in what
25   the congressional district lines were going to look

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 70 of 152 PAGEID #:
                                     12974
                                         Confidential


                                                                             Page 70
 1                                  S. Chabot
 2   like?
 3                    MS. MCKNIGHT:           Objection.
 4          A         Since I was in Congress, that would be
 5   accurate, yeah.
 6          Q         Following the 2000 census, did you have any
 7   personal familiarity with the 2001 redistricting
 8   process?
 9          A         Yes.
10          Q         And what was that familiarity?
11          A         The same, that -- that every 10 years the
12   lines are redrawn, so...
13          Q         And do you know who the Ohio Senate
14   majority leader was in 2001?
15          A         2001, no.
16          Q         And do you know which party was in the
17   majority in the Ohio Senate in 2001?
18          A         I think the Republicans were, but I'm not
19   absolutely positive.            I think they were.
20          Q         And do you know which party was the
21   majority in the Ohio House in 2001?
22          A         I think Republicans were as well.
23          Q         Do you know who the governor of Ohio was in
24   2001?
25          A         I think it was Bob Taft, I think.

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 71 of 152 PAGEID #:
                                     12975
                                         Confidential


                                                                             Page 71
 1                                  S. Chabot
 2          Q         Do you know which political party he was
 3   from?
 4          A         He's a Republican.
 5          Q         After the 2001 redistricting, the first
 6   congressional district included a portion of Butler
 7   County and a larger portion of Hamilton County; is that
 8   correct?
 9                    MS. MCKNIGHT:           Objection.
10          A         It contained a portion -- you mean a larger
11   proportion of Hamilton County than Butler County?
12          Q         Yes.
13          A         Yes.
14          Q         Okay.
15          A         I didn't know if you meant a larger portion
16   then than it does now and that's what I was trying to
17   think because I'm not really sure but I see what you
18   mean.
19          Q         Yes, okay.         Great.
20                    Could the entire first congressional
21   district have been within Hamilton County in the 2001
22   redistricting?
23          A         I don't know.
24          Q         And following the 2010 census, did you have
25   any personal familiarity with the 2011 redistricting

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 72 of 152 PAGEID #:
                                     12976
                                         Confidential


                                                                              Page 72
 1                                  S. Chabot
 2   process?
 3          A         Yes.
 4          Q         And what was that?
 5          A         When you say familiarity, I mean, that it
 6   was happening.        We were aware of it happening, yes.
 7          Q         And beyond the general that it was
 8   occurring, did you have any familiarity with the
 9   ongoing nature of that process, what was being
10   discussed?
11                    MS. MCKNIGHT:           Objection.
12          A         Familiarity?
13          Q         Yes.
14          A         Yes, I had familiarity with it, yes.
15          Q         And what do you recall being discussed
16   around that redistricting?
17          A         What do I recall being discussed?                  I don't
18   recall specifically what was discussed, but I'm sure we
19   did discuss that type of thing.
20          Q         Do you know who was the majority in the
21   Ohio Senate in 2011?
22          A         Is it Keith Faber?                 I'm not sure.   I think
23   it might have been him.               He just got elected statewide
24   to a different office but I don't recall if he was then
25   or not.      So I think he might have been but I'm not

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 73 of 152 PAGEID #:
                                     12977
                                         Confidential


                                                                                   Page 73
 1                                  S. Chabot
 2   sure.
 3          Q         And just which political party was the
 4   majority in the Ohio Senate?
 5          A         Republican.
 6          Q         Which party was the majority in the Ohio
 7   House?
 8          A         Republican.
 9          Q         The governor at the time was John Kasich?
10          A         Yes, it would be Kasich.
11          Q         And what party was he from?
12          A         He's Republican as well, we think.
13          Q         Was there anything materially different
14   about the government control in Ohio from 2001 to 2011?
15                    MS. MCKNIGHT:           Objection.
16          A         I don't know what materially -- I don't
17   know what that means.             We had different people there,
18   you had different governors, yeah, it was something
19   different.
20          Q         Was there anything different legislatively
21   about the process between 2001 and 2011?
22                    MS. MCKNIGHT:           Objection.
23          A         I'm not sure.           I don't know.            There had
24   been several lawsuits filed in the past and I don't
25   think they had passed.              They may have made changes but

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 74 of 152 PAGEID #:
                                     12978
                                         Confidential


                                                                             Page 74
 1                                  S. Chabot
 2   I'm not sure.        I really don't know.
 3          Q         No problem.          In general, are meetings of
 4   the Ohio congressional delegation ever held?
 5          A         Ohio congressional -- yes.
 6          Q         Do these meetings include both the
 7   Democratic and the Republican members of the
 8   delegation?
 9          A         In the Ohio Republican delegation?
10          Q         The Ohio congressional delegation.
11          A         Oh, I thought you said Ohio Republican
12   delegation.
13                    Sometimes we all get together but it's more
14   often not together when you do that, when we get
15   together.
16          Q         And so is it correct that it's more often
17   that it is just the Republican members of the Ohio
18   congressional delegation meeting?
19          A         And just the Democrats --
20          Q         Yes, as well.
21          A         Yeah, it's more common for but we do
22   sometimes all get together.
23          Q         And for the meetings of just the Republican
24   members of the Ohio congressional delegation, what
25   would be the purpose of such meetings?

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 75 of 152 PAGEID #:
                                     12979
                                         Confidential


                                                                                 Page 75
 1                                  S. Chabot
 2          A         To discuss relevant matters.
 3          Q         And in general how would such meetings be
 4   called?
 5          A         Now or back then?
 6          Q         In 2011.
 7          A         In 2011?       How would they be called?               I
 8   think Boehner was speaker at the time so I'm trying to
 9   remember if I was dean at the time.                         I think I was, but
10   I'm not absolutely sure if I was.                        I think I was.
11                    So usually my chief of staff would say,
12   "Hey, Steve, you know, we should do a thing, you know,
13   a meeting."
14                    So we'd send out that or she'd work with
15   Boehner's office to send out something to all the
16   members and make sure it was convenient on their
17   schedules.       And they get together with their schedulers
18   and we have a meeting.
19          Q         Okay.     And prior to the 2011 redistricting
20   being passed, was there ever a meeting of the
21   Republican members of the delegation held to discuss
22   redistricting?
23          A         I don't remember.
24          Q         And do you recall if redistricting was ever
25   discussed by the entire delegation, both the Democratic

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 76 of 152 PAGEID #:
                                     12980
                                         Confidential


                                                                                 Page 76
 1                                  S. Chabot
 2   and Republican members?
 3          A         I don't recall.             I don't think so.          I would
 4   guess that Republicans and Democrats didn't talk about
 5   it.    I don't remember a time where we all got together
 6   in one forum.
 7                    We've had dinner a few times, all of us get
 8   together, Republicans and Democrats.                          We may have
 9   talked about it then.             I just don't really remember.
10   It's possible but I'm not sure.
11          Q         Okay.     Sure.
12                    I'm now having an exhibit marked as
13   Exhibit 5.
14                    (Chabot Exhibit 5, 11/17/2010 Email to
15   Susan Towns from Steve Chabot marked for identification
16   as of this date)
17          A         If I could supplement one of my answers
18   here, I'm trying to be completely accurate.
19          Q         Please go ahead.
20          A         I think there were a number of times the
21   governor would come in, I don't remember if it was
22   Kasich or Taft or who was governor, but we would have
23   the entire delegation together and we would talk about
24   a whole range of things and both sides would be there
25   along with the governor.                So we did that a number of

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 77 of 152 PAGEID #:
                                     12981
                                         Confidential


                                                                                    Page 77
 1                                  S. Chabot
 2   times during the years, over the years.                           Some years
 3   more than other years so...
 4          Q         Sure.
 5          A         Those were other times when we all got
 6   together, both Republicans and Democrats.
 7                    Did you just hand me this?
 8          Q         I did.      I'd like to now show you a document
 9   being marked Exhibit 5.               This document was not produced
10   by you but by your colleague, Congressman Johnson,
11   another intervenor in the case.                      This document came to
12   us through your counsel who was in possession of it as
13   well and this has been marked confidential.
14                    So while we object to a designation of the
15   meeting as confidential, but for the purposes of this
16   deposition, however, I'll also mark this part of the
17   deposition as confidential until the parties can agree
18   to the confidentiality of the document or testimony
19   related to it or until we get resolution from the court
20   if that's necessary.
21                    So turning to the document that has now
22   been marked as Exhibit 5.                It's an appointment.             It
23   appears to be from an Outlook calender.                           The subject,
24   the fourth line from the top states, "Ohio delegation
25   meeting with Congressman La Tourette Ohio 14."

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 78 of 152 PAGEID #:
                                     12982
                                         Confidential


                                                                             Page 78
 1                                  S. Chabot
 2                    Do you see that?
 3          A         I do see that.
 4          Q         Did you know Congressman La Tourette?
 5          A         Yes.
 6          Q         Did you participate in any meetings with
 7   Congressman La Tourette?
 8          A         He's a member of the Ohio delegation or
 9   was, he's since passed away but, yes, we've been in
10   meetings together many times.
11          Q         And so does this appear to be a meeting
12   that you likely would have been invited to?
13                    MS. MCKNIGHT:           Objection.
14          A         I have no recollection at all.
15          Q         Okay.
16          A         If it says Ohio delegation, I would
17   probably be there.           That's what this is called, the
18   delegation.       He wasn't the ranking member, so I'm not
19   sure why La Tourette would be calling a meeting so I
20   just don't know.
21          Q         Okay.     And when your scheduler is setting
22   up your calender, do you know if she, in general, would
23   receive a similar type of calender invitation
24   electronically?
25                    MS. MCKNIGHT:           Objection.

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 79 of 152 PAGEID #:
                                     12983
                                          Confidential


                                                                             Page 79
 1                                   S. Chabot
 2          A         I don't know.
 3          Q         And it would be correct that you would not
 4   know whether Jamie and Brian searched for such calender
 5   invitations when they were responding to the subpoena?
 6                    MS. MCKNIGHT:            Objection.
 7          A         I just don't know.
 8          Q         Okay.      No problem.
 9                    Now, this calender invitation indicates
10   that the meeting will be held in Speaker Boehner's
11   leadership office.            Do you see that?
12          A         I do see that.
13          Q         And do you know why Congressman La Tourette
14   would have been calling a meeting to be held in the
15   speaker's office?
16          A         No.
17          Q         In the meeting agenda here --
18          A         Let me just -- when we held delegation
19   meetings we oftentimes, when Boehner was speaker, we
20   would meet in his office.                 So that's where we met
21   oftentimes.
22          Q         Okay.
23          A         Because it was convenient for him because
24   he was speaker and he had things he had to do in the
25   Capital building.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 80 of 152 PAGEID #:
                                     12984
                                         Confidential


                                                                             Page 80
 1                                  S. Chabot
 2          Q         And the meeting agenda here, towards the
 3   second half of the page, contains four items.                      Do you
 4   see that?
 5          A         I see that.
 6          Q         And one of the agenda items is committee
 7   assignments; is that correct?
 8          A         It says that.
 9          Q         Okay.     Would Representative La Tourette
10   have power over committee assignments?
11          A         My recollection is that at the time he was
12   a representative on the steering committee and the
13   steering committee is the group of us that puts us on
14   committees and the Democrats have the same thing for
15   them.      So he has a vote among, you know, all the
16   different people that vote on that.
17                    So I'm assuming that that's what -- what --
18   so he has some power because he's on the steering
19   committee or was.
20          Q         And at the time would Speaker Boehner be on
21   the steering committee as well?
22          A         Yes.
23          Q         And as speaker, did he have an equal vote
24   to everyone else on the committee or did --
25          A         He has more votes.                 I think -- I don't know

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 81 of 152 PAGEID #:
                                     12985
                                         Confidential


                                                                                   Page 81
 1                                  S. Chabot
 2   what it was at the time.                I think the speaker currently
 3   gets, like, four votes and other people get one vote.
 4   There may be, the whip might get two or something like
 5   that.      There may be others that get more than one but
 6   the speaker gets the most.
 7          Q         Understood.
 8          A         Because he or she is speaker.
 9          Q         Yes.    And back to the agenda, the third
10   item listed here is redistricting.                         Do you see that?
11          A         I see that.
12          Q         And do you recall redistricting ever being
13   discussed in the delegation meeting in Speaker
14   Boehner's office?
15          A         I don't recall it, no.
16          Q         Okay.     I'll putting that document aside.
17   Did you ever talk about redistricting with then Speaker
18   Boehner?
19          A         I don't recall specifically but I wouldn't
20   be surprised if we discussed it at some point.
21          Q         Would it be correct that you don't have any
22   recollection of the substance of those conversations?
23          A         That's correct.
24          Q         Did you understand then Speaker Boehner to
25   have some control in the area of redistricting?

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 82 of 152 PAGEID #:
                                     12986
                                         Confidential


                                                                             Page 82
 1                                  S. Chabot
 2          A         He had four votes.                 Wait, excuse me, that's
 3   not right.       That's the steering committee.
 4                    As speaker, he probably had some more --
 5   what was the word you used?
 6          Q         I said have some control.
 7          A         Control, yeah.            I was thinking control or
 8   power or whatever.           But he had more control over it
 9   than the rest of us.            I would, again, I'm just assuming
10   that because he's speaker.
11          Q         Sure.     And in 2010 or 2011 did you ever
12   have conversations about redistricting with any other
13   Republican members of the Ohio congressional
14   delegation?
15          A         I don't recall, but I'm sure we probably
16   talked about it on occasion.
17          Q         And do you recall ever having conversations
18   about redistricting with Democratic members of the
19   delegation at the time?
20          A         I don't recall but I think we probably did.
21          Q         And do you recall ever talking about
22   redistricting to other Congress people, meaning those
23   who are not within the Ohio delegation?
24          A         I'm sure we have conversations because they
25   have the same things going on in their states and

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 83 of 152 PAGEID #:
                                     12987
                                         Confidential


                                                                             Page 83
 1                                  S. Chabot
 2   people talk about that kind of stuff occasionally.                      I
 3   don't specifically remember them but that's the kind of
 4   stuff you talk about.
 5          Q         Sure.
 6                    MS. MCKNIGHT:           Counsel, if it's convenient,
 7   we've been going about an hour and a half now.                    It may
 8   make sense to take a break.                  Could we go off the
 9   record?
10                    (There was a discussion held off the
11   record.)
12   BY MS. LEE:
13          Q         Congressman, did you, in 2010 or 2011, ever
14   email with any other Congress people about
15   redistricting that you recall?
16          A         Not that I recall.
17          Q         And at that time did you regularly use text
18   or other messages to communicate with other Congress
19   people?
20          A         I don't think I used text at all back then.
21          Q         Okay.
22          A         That was a pretty recent development on my
23   part.
24          Q         Understood.          And we've touched on this a
25   little bit but is it the case that your staff people

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 84 of 152 PAGEID #:
                                     12988
                                          Confidential


                                                                               Page 84
 1                                    S. Chabot
 2   communicate with others on your behalf?
 3          A         They do.
 4          Q         And do you know if any members of your
 5   staff communicated with other congressional staffers
 6   about the Ohio redistricting?
 7          A         Not that I'm aware of.
 8          Q         Did you ever have any member of your staff
 9   reach out to any members of Speaker Boehner's staff
10   about redistricting?
11          A         Not that I'm aware of.
12          Q         Did you ever discuss where the lines in
13   your district might be drawn for the 2011
14   redistricting?
15          A         I don't recall.
16          Q         Have you ever heard of Project Red Map?
17          A         No.     I don't recall ever hearing that
18   before.      I'm definitely aware of Act Blue.                     That's a
19   color that we heard a whole lot about over the years
20   but especially this year.
21          Q         Understood.            Do you know Tom, and I may
22   well pronounce his last name incorrectly as well,
23   Niehaus?
24          A         Tom, yes.
25          Q         And who is he?

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 85 of 152 PAGEID #:
                                     12989
                                         Confidential


                                                                                Page 85
 1                                  S. Chabot
 2          A         I'm trying to remember.                    I don't recall if
 3   he was in the Senate or the state.                         I forget his
 4   position, but I think he was actually one of the
 5   leaders in one or the other.                      He was a state rep or
 6   state senator.
 7          Q         And do you know if Mr. Niehaus was involved
 8   in Ohio's congressional redistricting?
 9          A         I don't know.
10          Q         Did you have any conversations with Tom
11   Niehaus in 2011 regarding Ohio's redistricting?
12          A         I don't recall.
13          Q         Do you know if you had any of your staffers
14   communicate with Tom Niehaus regarding Ohio's
15   redistricting?
16          A         I don't recall.
17          Q         Do you know Bill Batchelder?
18          A         Yes.
19          Q         Who is he?
20          A         He was the speaker, I don't remember if it
21   was that time, but I think he was speaker of the House.
22          Q         And do you have any understanding of his
23   involvement with Ohio's congressional redistricting?
24          A         No, but I assume in that capacity that he
25   would have had some involvement.

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 86 of 152 PAGEID #:
                                     12990
                                          Confidential


                                                                                  Page 86
 1                                   S. Chabot
 2          Q         Do you recall any conversations you had
 3   with him regarding Ohio's redistricting?
 4          A         No.
 5          Q         Did you know Bob Bennett?
 6          A         He was the head of the party.                     I don't
 7   remember if it was at that time and he's since
 8   depart -- he's deceased now.
 9          Q         Yes.     Do you know anything about his
10   involvement in Ohio's congressional redistricting?
11          A         No.
12          Q         Do you know if any of your staffers had any
13   conversations with Mr. Bennett or members of his staff
14   regarding Ohio's redistricting?
15          A         Not that I'm aware of.
16          Q         Do you know Heather Mann, last name is now
17   Blessing?
18          A         I know some Blessings.                     I don't know if I
19   know Heather Blessing.
20          Q         Do you have any knowledge of her
21   involvement in Ohio congressional redistricting?
22          A         No.
23          Q         Do you know Ray DiRossi?
24          A         No.
25          Q         Did you know Tom Hofeller?

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 87 of 152 PAGEID #:
                                     12991
                                         Confidential


                                                                             Page 87
 1                                  S. Chabot
 2          A         It doesn't ring a bell.
 3          Q         Do you know Mark Braden?
 4          A         Yes, he's the attorney -- I don't know if
 5   he's this firm but he's a very good attorney from what
 6   I understand.
 7          Q         Okay.
 8          A         Been around for a long time.
 9          Q         Do you know if Mr. Braden had any
10   involvement in Ohio's congressional redistricting?
11          A         I don't recall.
12          Q         Do you know John Morgan?
13          A         Doesn't ring a bell.
14          Q         Do you know Adam Kincaid?
15          A         Doesn't ring a bell either.
16          Q         And for each of the names that you don't
17   remember and doesn't ring a bell, to sort of save us
18   all time, I'm not marching through the rest of the
19   questions, but would it be fair to say that for each of
20   the individuals you don't recall, you equally don't
21   recall any conversations with them had by you or your
22   staff?
23          A         That's correct.
24          Q         Do you know Tom Whatman?
25          A         I know Tom, yes.

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 88 of 152 PAGEID #:
                                     12992
                                         Confidential


                                                                                    Page 88
 1                                  S. Chabot
 2          Q         And who is he?
 3          A         I don't know, he's been around politics for
 4   a long time.        I'm not really sure what his capacity is.
 5          Q         Okay.     And did Mr. Whatman have any
 6   involvement in Ohio's redistricting that you're aware
 7   of?
 8          A         You know, I don't know.                    I remember his
 9   name being talked about.                May have been in press
10   reports and things.
11          Q         In 2011 did you have any particular
12   understanding of Speaker Boehner's relationship with
13   the Ohio redistricting?
14          A         His relationship of redistricting?                     He was
15   involved as speaker of the house.                        He had been in the
16   state legislature himself prior to that, too.                          So he
17   was kind of familiar with the process.
18          Q         Sure.     Do you know if Speaker Boehner
19   communicated with any members of the Ohio General
20   Assembly about the congressional map?
21          A         I don't know if he did or didn't.                     But I'd
22   be surprised if he didn't as Speaker of the House.
23          Q         Sure.     Did you ever discuss with Speaker
24   Boehner what you wanted your district to look like?
25          A         I don't recall specifically.                     I'm sure we

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 89 of 152 PAGEID #:
                                     12993
                                         Confidential


                                                                                 Page 89
 1                                  S. Chabot
 2   had some conversations about it.                       Our districts were
 3   adjacent to each other.               But I don't recall the
 4   specifics of it.
 5          Q         And through his role as speaker at the
 6   time, is it your understanding that Mr. Boehner was
 7   then the head of the NRCC?
 8          A         I don't think he was the head of the NRCC.
 9   There's a chairman who's the head of it, I think.                        But
10   he's the head of -- so I guess it's head of -- it's
11   hard -- I don't think he's the head of the NRCC.
12                    There's a person that's called the chairman
13   of the NRCC and it's not Boehner.                        There's somebody
14   that specifically has that role.                       He's probably over
15   them but...
16          Q         That would be --
17          A         Sorry for the long answer.
18          Q         No --
19          A         On one hand, but on the other hand.
20                    (Laughter.)
21          Q         And that would be because of his role as
22   speaker, not -- whoever had the role of speaker would
23   have that position?
24          A         Would be kind of over all the rest of the
25   stuff.     But the NRCC is its own entity and they have a

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 90 of 152 PAGEID #:
                                     12994
                                         Confidential


                                                                                 Page 90
 1                                  S. Chabot
 2   chairman who's in charge of that.
 3          Q         Okay.     And what is your understanding of
 4   the role of the NRCC with respect to the Republican
 5   members of Congress?
 6          A         It's our political organization.                  They
 7   raise money.        They target races.                 They try to defend
 8   ones that we think are vulnerable and they try to
 9   target Democratic members who they think are vulnerable
10   and so that's what they do.                  And that's a DCCC,
11   Democratic Congressional Campaign that basically serves
12   the same function on the other -- for the other party.
13          Q         Have you ever attended any presentations by
14   the NRCC related to redistricting?
15          A         Not that I recall.
16          Q         Do you recall ever reviewing any materials
17   by the NRCC related to redistricting?
18          A         Not that I recall.
19          Q         And has anyone on your staff attended
20   presentations by the NRCC related to districting that
21   you're aware of?
22          A         Not that I'm aware of.
23          Q         Did anyone on your staff ever report back
24   to you regarding an NRCC redistricting presentation?
25          A         Not that I recall.

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 91 of 152 PAGEID #:
                                     12995
                                         Confidential


                                                                             Page 91
 1                                  S. Chabot
 2          Q         In general, is it usually the case that
 3   incumbents are elected?
 4                    MS. MCKNIGHT:           Objection.
 5          A         I think the percentages, if you look at
 6   them historically, generally Republicans are more
 7   likely to be elected than not.                      Did I say incumbents?
 8   Incumbents are elected.               I wanted to say the right
 9   thing.      Sometimes I just say the wrong word.
10                    (Laughter.)
11          Q         Do you have any knowledge of why incumbents
12   might not be reelected?
13          A         Why incumbents might not be reelected?
14   Because there's a better candidate or better funding,
15   or they may have a scandal.
16                    There's a whole range of reasons incumbents
17   can lose.      A lot of them are friends of mine.                  In New
18   Jersey there were four out of five Republicans who
19   lost.      Now we're down to one Republican and we had
20   five.
21                    In California there are 53 members of
22   Congress and there are going to be 46 Democrats and 7
23   Republicans.        So that shows you, you know, it can kind
24   of go both ways.
25          Q         But the Ohio delegation did not shift other

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 92 of 152 PAGEID #:
                                     12996
                                         Confidential


                                                                                Page 92
 1                                  S. Chabot
 2   than Mr.      -- I'm going to butcher it -- Renacci,
 3   Mr. Renacci not running for office in the 16th; is that
 4   correct?
 5                    MS. MCKNIGHT:           Objection.
 6          A         I'm not sure exactly what the question is.
 7          Q         So you're referring to delegation changes
 8   in New Jersey and California.                      Is it true that after
 9   this last election the Ohio delegation did not change
10   in composition?
11                    MS. MCKNIGHT:           Objection.
12          A         I don't think it changed the competition in
13   Ohio this election.
14          Q         After you were elected --
15          A         Although that's not true either.                 We had
16   several retirements and they were replaced by other
17   people so it did change somewhat.
18          Q         But did the party breakdown change at all?
19          A         I don't think the party changed, no.
20          Q         After being elected in 1994 you held your
21   seat until you were defeated by Steve Driehaus in 2008;
22   is that correct?
23          A         Unfortunately, Steve Driehaus did defeat me
24   in 2008.
25          Q         Why do you think you lost to Mr. Driehaus?

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 93 of 152 PAGEID #:
                                     12997
                                         Confidential


                                                                                     Page 93
 1                                  S. Chabot
 2          A         Why do I think I lost to Mr. Driehaus?                         Not
 3   to be flippant, but he got more votes than I did.
 4   That's how you lose races.                 So you want to get more
 5   votes than your opponent does.
 6          Q         Do you have any thoughts on what the cause
 7   of Mr. Driehaus getting more votes than you was?
 8          A         Well, that year candidate Obama beating
 9   candidate McCain by 11 percent and I lost that year.
10   So the next year candidate Obama, who was then
11   President Obama wasn't on the ballot.                             The district was
12   exactly the same and I won the next time against the
13   same person that had beat me.
14                    So you can kind of make arguments about it.
15   I hadn't really changed and Driehaus hadn't really
16   changed.      He did vote for Obamacare or the so-called
17   Affordable Care Act, some people call it the
18   unAffordable Care Act.
19                    So there were issues that were out there.
20   But he beat me and then I beat him.                         And we're the same
21   people in the same district.                      The district had not been
22   redrawn or anything else.
23                    I generally attributed it to increased
24   turnout for Barack Obama that year that I lost.                             I
25   think that's probably what it was more than anything

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 94 of 152 PAGEID #:
                                     12998
                                         Confidential


                                                                                       Page 94
 1                                  S. Chabot
 2   else.
 3          Q         At the time that Mr. Driehaus prevailed in
 4   the November 2008 election, did you communicate with
 5   anyone regarding why you might have lost that election?
 6          A         I'm sure I did.
 7          Q         Would any of those communications have
 8   occurred over email or text messages?
 9          A         I doubt it.
10          Q         And in 2008 Mr. Driehaus defeated you with
11   52 percent of the vote to 48 percent.                             Do you recall
12   that?
13          A         Yeah, it was approximately that.                        Thanks a
14   lot.
15          Q         Well, here you go.
16          A         Yeah, it was around that.
17                    (Laughter.)
18          Q         And then in 2010 you came back and defeated
19   Mr. Driehaus garnering 52 percent of the vote, the same
20   as he had in the previous year?
21          A         I thought it was a little more than that,
22   but if that's what you're saying.                        I thought he beat me
23   by 5 the first time and I beat him by 5 and a half the
24   second time.        But then you have absentees that come in
25   and some provisional ballots and stuff.                             That tends to

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 95 of 152 PAGEID #:
                                     12999
                                         Confidential


                                                                                   Page 95
 1                                  S. Chabot
 2   go more Democratic by a percent or so.                            Yours are
 3   probably more accurate because I'm remembering on
 4   election night and you're probably the actual results
 5   after more Democratic votes came in.                          So, again, thanks
 6   a lot.
 7          Q         And that 2010 election in which you won,
 8   was the last one under the previous congressional map;
 9   is that correct?
10          A         That is correct.                 But I would like to make
11   the point that he beat me under that old map and I beat
12   him in the same district.                So we both beat each other
13   in that same district.              The district had not changed.
14          Q         Yes.    And then in 2012, which was under the
15   new congressional map where the district had changed --
16          A         That's right.
17          Q         -- you won your seat with 58 percent of the
18   vote; is that correct?
19          A         I did, against a guy that spent zero money
20   on the race and said he had no chance of winning and
21   didn't run a campaign at all.
22          Q         In 2012 was another presidential election
23   year in which President Obama was on the ballot, much
24   like one of the reasons you said that Mr. Driehaus
25   defeated you.        Do you have any opinion as to why that

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 96 of 152 PAGEID #:
                                     13000
                                         Confidential


                                                                             Page 96
 1                                  S. Chabot
 2   didn't cause the same effect in 2012?
 3          A         Well, Driehaus probably spent 2 million
 4   dollars and this guy spent zero.
 5          Q         Okay.     And you do agree that the District
 6   1, your district changed between the 2010 election and
 7   the 2012 election?
 8          A         Yes.
 9          Q         Do you think that your district became more
10   favorable with that redistricting?
11          A         It depends on what your definition of
12   favorable would be.
13          Q         From your personal perspective, did you
14   think the district was more favorable to you as a
15   candidate when it happened?
16          A         I think they were both great districts.
17          Q         Have you ever heard of congressional
18   districts being ranked as plus or minus some number
19   with respect to each of the main political parties?
20          A         I have heard that before.
21          Q         And this ranking is sometimes referred to
22   as a partisan index or partisan voting index or PVI.
23   Does that sound familiar?
24          A         It sounds familiar, yes.
25                    MS. LEE:       I'm now having marked as

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 97 of 152 PAGEID #:
                                     13001
                                         Confidential


                                                                                 Page 97
 1                                  S. Chabot
 2   Exhibit 6 a Presentation of the National Republican
 3   Congressional Committee from 2012.
 4                    (Chabot Exhibit 6, Presentation of the
 5   National Republican Congressional Committee from 2012,
 6   marked for identification as of this date)
 7                    MS. LEE:       Counsel, for reference this is
 8   NRCC 000031 as the Bates is not visible on this
 9   document because the first version with the Bates was
10   pretty illegible.
11   BY MS. LEE:
12          Q         Have you seen this presentation before?
13   Does it look familiar to you?
14          A         It doesn't look familiar to me.
15          Q         Can you flip with me to the fourth page of
16   this presentation?
17          A         Yes.    Am I on the right page?
18          Q         The next one.           This slide is titled "R for
19   Republican Seats Moved Out of Play."                          Do you see that?
20          A         I see that, yes.
21          Q         That's the title.                 And then underneath that
22   line it indicates that a number in parentheses
23   indicates the shift in Republican favor.
24                    If you look in the second column the third
25   entry down it says, "Ohio 1 Chabot R plus 6."                          And in

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 98 of 152 PAGEID #:
                                     13002
                                         Confidential


                                                                                    Page 98
 1                                  S. Chabot
 2   parentheses it says "plus 7."                      Do you see that?
 3          A         I see that.
 4          Q         So is this presentation by the NRCC
 5   indicating there was a 7 point shift in favor of
 6   Republicans in your district by the 2011 redistricting?
 7                    MS. MCKNIGHT:           Objection.
 8          A         I don't know what it means.                       Why is the one
 9   6 and one 7?
10          Q         So the slide indicates that the number in
11   parentheses indicates the shift in Republican favor.
12          A         Oh, I see what you're saying.                       Okay.   Okay.
13   I understand what it means now.                      I didn't really
14   understand before exactly what it was.                            I have not seen
15   this before that I'm aware of but I do see it now.
16          Q         Okay.     And is this slide by the NRCC, which
17   you indicated was the political arm for the Republican
18   members of Congress, indicating there was a 7 point
19   shift in Republican favor in your district?
20          A         If that's what it says, apparently that's
21   what they're trying to portray here.                          I'm not aware of
22   that.      I wouldn't specifically say myself that's true
23   or that's what it means.                But according to you that's
24   what that is supposed to indicate.
25          Q         Okay.     And in 2012, before the 2012

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 99 of 152 PAGEID #:
                                     13003
                                         Confidential


                                                                             Page 99
 1                                  S. Chabot
 2   election, did you have any knowledge of what the
 3   partisan index or partisan voting index or PVI ranking
 4   of your district was?
 5          A         Before the 2012?
 6          Q         After the 2011 redistricting but before the
 7   2012 election, did you have any knowledge of the PVI of
 8   your district?
 9          A         I'm sorry, I still don't understand that
10   question.      Could you repeat that again?
11          Q         So after the 2011 redistricting?
12          A         After the redistricting, okay.
13          Q         So the new District 1, the shape that it's
14   currently in, did you have any knowledge of what
15   voting, partisan voting index or PVI was then assigned
16   to your district?
17          A         I recall a number similar to this that I
18   heard that I don't remember who told me or where I saw
19   it, but I remember something about that.
20          Q         And do you recall that being a number more
21   in Republican favor than it had been under the previous
22   congressional map?
23          A         Yes.
24          Q         Did you have conversations with anyone at
25   the time about your district becoming more favorable

                           TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 100 of 152 PAGEID #:
                                      13004
                                          Confidential


                                                                            Page 100
 1                                   S. Chabot
 2    through measurements such as this due to the
 3    redistricting?
 4           A        I don't recall any conversations about this
 5    in my district.         I recall having -- I don't recall
 6    specifically but I can't imagine I wouldn't have talked
 7    to people about my district, you know, when you're
 8    doing redistricting.
 9           Q        Sure.      Do you have any understanding of why
10    your district was improved in Republican favor, the
11    cause behind it being drawn that way?
12                    MS. MCKNIGHT:            Objection.
13           A        Not really, I mean I assume that -- not
14    really.
15           Q        Okay.      Changing gears here a little bit.
16    Is it your perspective that people have the best
17    understanding of their home community?
18           A        Yes.
19           Q        Do you find that people all over have a
20    unique perspective on their own hometown?
21                    MS. MCKNIGHT:            Objection.
22           A        I would assume that's the case.
23           Q        Those who live in a certain town know it
24    better than the outsiders?
25           A        I would assume that's the case, yes.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 101 of 152 PAGEID #:
                                      13005
                                          Confidential


                                                                             Page 101
 1                                   S. Chabot
 2           Q        Do you think it is a fair characterization
 3    of Congressional District 1 in the time that you've
 4    been its representative that the anchor of the district
 5    has been Hamilton County?
 6                    MS. MCKNIGHT:            Objection.
 7           A        I mean, it's contained more of Hamilton
 8    County than any other area.                  But if you're in Warren
 9    County or if you're in those parts of Butler County, to
10    them you're a part of that community is every bit as
11    important to them.
12           Q        But is it fair to say that across those
13    redistrictings Hamilton County is the only county that
14    has always been part of District 1, is that true?
15           A        Yes.
16           Q        And would you agree that the county seat of
17    Hamilton County is the city of Cincinnati?
18           A        The county seat's in Cincinnati, I think.
19    That's where the courthouse is and the city.                      There's
20    more people in Cincinnati than any other part of
21    Hamilton County.         Although there's more people outside
22    the city in Hamilton County than there are inside the
23    city.
24           Q        Is it true that Cincinnati is the largest
25    city in southwest Ohio?

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 102 of 152 PAGEID #:
                                      13006
                                          Confidential


                                                                            Page 102
 1                                    S. Chabot
 2           A         Yes.
 3           Q         Would you agree that Cincinnati has had
 4    particular development projects over the years?
 5           A         Yes.
 6           Q         Is the revitalization of the waterfront
 7    along the Ohio River one of those projects?
 8           A         Yes.
 9           Q         All right.          And you're from Cincinnati; is
10    that correct?
11           A         I am.      I live in the city and have for
12    about 60 years.
13           Q         What neighborhood do you live in?
14           A         Westwood.
15           Q         Am I correct that neighborhoods in
16    Cincinnati have more of an official function than just
17    naming of an area as in other cities?
18                     MS. MCKNIGHT:             Objection.
19           A         I mean, there are community councils and
20    things like that in those -- it's about 53
21    neighborhoods or so in Cincinnati so they have some --
22    some power.       I mean, they might get a little bit of
23    money, the community council, for some project in the
24    community.
25           Q         Let's turn then to the first district

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 103 of 152 PAGEID #:
                                      13007
                                          Confidential


                                                                            Page 103
 1                                    S. Chabot
 2    specifically.        I'm having marked here as Exhibit 7.
 3                     (Chabot Exhibit 7, Congressional Districts
 4    Map for Ohio, marked for identification as of this
 5    date)
 6           Q         Congressman, do you recognize what is
 7    depicted here?
 8           A         Yes.
 9           Q         What is this?
10           A         These the congressional districts
11    throughout Ohio.
12           Q         And looking at the map, is there anything
13    that you view as notable about it?
14           A         There's 16 districts and one of them is
15    mine, the one I have the honor to represent.
16           Q         Is there anything else that you would say
17    stands out about the -- about the map in your opinion?
18           A         I think it's the greatest state of the 50
19    states that are in the United States.
20           Q         Okay.      And now let's zoom into the first
21    district.
22                     I'm having marked a document as Exhibit 8.
23                     (Chabot Exhibit 8, First Congressional
24    District of Ohio Map, marked for identification as of
25    this date)

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 104 of 152 PAGEID #:
                                      13008
                                          Confidential


                                                                                  Page 104
 1                                   S. Chabot
 2           Q        Do you recognize what's depicted here in
 3    Exhibit 8?
 4           A        I do.      That's the First Congressional
 5    District of Ohio.
 6           Q        Would you agree that in Hamilton County,
 7    the first district and the second district kind of wrap
 8    around each other?
 9                    MS. MCKNIGHT:            Objection.
10           A        I don't know what that means.
11           Q        Would you agree that starting on the
12    westerly-most part of Hamilton County you're in the
13    first district and coming straight across the county
14    across the city of Cincinnati you then enter the second
15    district?
16           A        I guess I don't understand.                       Are you
17    talking about this part here (indicating)?
18           Q        Yes.
19           A        So what -- I'm happy to answer your
20    question.
21           Q        Sure.      So would you agree that the first
22    district in Hamilton County comes around, bounds the
23    second district on two sides within the county?
24           A        There is a small portion of it that does
25    there, if that's what you're getting at.                           I would agree

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 105 of 152 PAGEID #:
                                      13009
                                          Confidential


                                                                                  Page 105
 1                                   S. Chabot
 2    that this part is around this part.                         But it's not
 3    around all that other part out there.
 4           Q        Sure.      What would you say is the purpose of
 5    this configuration of the two districts within Hamilton
 6    County?
 7           A        What would I say the purpose of that is?
 8    To show the lines between the two districts.
 9           Q        What would you say the reason for Hamilton
10    County being split up in this way would be?
11           A        Well, I can tell you what I've heard but
12    it's hearsay.       But what I understand --
13           Q        Please.
14           A        -- is we were losing two seats in Ohio.                         We
15    were going from 18 to 16.                So a number of the new
16    districts had to pick up people, including mine.                           We
17    had to pick up about a hundred thousand new people.
18                    And the way our district is -- so we had to
19    pick up about 100,000, might have been 130,000 new
20    people or something like that.
21                    So if you're picking up people, you're
22    going to go in one direct or another to pick these
23    people up.      We couldn't go south because that's
24    Kentucky.      We can't pick up Kentucky people.
25                    We couldn't go west, because that's

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 106 of 152 PAGEID #:
                                      13010
                                          Confidential


                                                                                  Page 106
 1                                   S. Chabot
 2    Indiana.      So we either go this way or this way.
 3                    Now, north was the Speaker of the House.
 4    Butler County up here had been divided.                           It had been
 5    divided into -- I had a little bit of Butler County up
 6    here and Boehner had the rest and then some.                           So this
 7    county of the made as one.
 8                    Now, east you've got another member of
 9    Congress's district here.                It was Jean Schmidt at the
10    time.    It's now Brad Wenstrup.
11                    This county, Warren County, was divided
12    like Butler County was divided.                      Warren County was
13    divided into two parts, too.
14                    One of the things they tried to do is if
15    you can have all of the county be in a district, do
16    that.
17                    So my understanding what I heard afterwards
18    is they made Butler County one whole county, one
19    district.      They made Warren County whole.
20                    So rather than this one being split into
21    two parts and this one being split into two parts, they
22    made those both whole.              They impacted other districts
23    much less by doing it the way they did it.                           That's what
24    I heard after the fact.
25                    I don't remember who told me that.                       Brian

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 107 of 152 PAGEID #:
                                      13011
                                          Confidential


                                                                                   Page 107
 1                                   S. Chabot
 2    may have told me that he heard that.                          I just don't
 3    recall who it was.
 4                    And what I heard was that the reason they
 5    cut this part out of Hamilton County instead of just
 6    draw a line straight up is you would have drawn
 7    African-Americans out of the district by doing it this
 8    way and they would have been adversely impacting the
 9    interest of African-Americans if they just cut the line
10    straight.
11                    So they drew out these areas here which
12    were not African-Americans in general.                            That's what I
13    heard but I don't know if that's accurate or not.
14                    They were trying to keep African-Americans
15    in my district is my understanding or at least there
16    was some interest in doing that.                       So that's just what I
17    heard.
18           Q        Sure.
19           A        It's all hearsay and it's stuff I heard
20    over the years in different capacities.
21           Q        Absolutely.           And we touched on -- then the
22    whole of Warren County is part of this district?
23           A        Correct.
24           Q        And do you think that the two portions of
25    the Cincinnati waterfront that are split into District

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 108 of 152 PAGEID #:
                                      13012
                                          Confidential


                                                                                  Page 108
 1                                   S. Chabot
 2    1 and District 2 have more in common with one another
 3    than do the west side of Cincinnati and Warren County?
 4                    MS. MCKNIGHT:            Objection.
 5           A        I couldn't venture a guess as to that.
 6           Q        So you couldn't venture a guess as to
 7    whether two halves of the city of Cincinnati have more
 8    in common with each other than does half the city of
 9    Cincinnati and Warren County?
10                    MS. MCKNIGHT:            Objection.
11           A        Yes.     To further add to what I remember
12    what I heard, there had always been -- down in our area
13    we always had two representatives in Hamilton County.
14                    It's always been city of Cincinnati has
15    two, although they won't after the next time around
16    because the city's gonna be whole.                         So we've always had
17    two representatives down our way.
18                    I think people like having two people
19    representing them rather than just one.                           If you put the
20    county together as one, you only have one person
21    representing them.           I think the city's idea was we'll
22    have more power if we have two down our way.
23                    So, again, I don't know how much truth
24    there is in any of that, but this is stuff you pick up
25    over the years that people say.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 109 of 152 PAGEID #:
                                      13013
                                          Confidential


                                                                            Page 109
 1                                    S. Chabot
 2           Q         In February of this year you spoke at the
 3    annual Ohio GOP Lincoln Reagan Day Dinner; is that
 4    correct?
 5           A         I did.
 6           Q         At that time did you state, "Thanks to
 7    great state representation, Warren County came into my
 8    district"?
 9           A         I think I did say that, yeah.
10           Q         What did you mean that it was great state
11    representation that put Warren County into your
12    district?
13           A         Well, there was one finally, I represented
14    it and I really liked Warren County a lot and I
15    appreciated it.
16           Q         Why is it that you really like Warren
17    County a lot?
18           A         They're great people and they're really
19    nice.      The people in Hamilton County are great, too.
20    I've got the best congressional district in Ohio.
21           Q         And if the city of Cincinnati was whole,
22    and as you say it will be in the 2020 redistricting,
23    would those people on the east side of Cincinnati be
24    equally great people as those in Warren County?
25           A         Not until they get into my district, then

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 110 of 152 PAGEID #:
                                      13014
                                          Confidential


                                                                              Page 110
 1                                    S. Chabot
 2    they will be.
 3           Q         So would it be the case that you would be
 4    equally happy if in the 2011 redistricting you did not
 5    have Warren County added to your district, provided
 6    Warren County was kept whole otherwise and the first
 7    district was confined to Hamilton County?
 8                     MS. MCKNIGHT:             Objection.
 9           A         No, it wouldn't be.                   I want to keep Warren
10    County.      I love Warren County.
11           Q         And why is that?
12           A         Because they're great people.
13           Q         And in 2011, did you advocate to anyone
14    that Warren County be added to your district?
15           A         Not that I recollect.
16           Q         And so around the 2011 redistricting, did
17    you have any opinion about what your district would be
18    drawn to be?
19           A         Could you repeat that?
20           Q         In around the 2011 redistricting, did you
21    have any opinion about how the lines of your district
22    would be drawn?
23           A         I had an opinion to some degree, yeah.                   I
24    mean, I wanted a district that I could continue to
25    represent.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 111 of 152 PAGEID #:
                                      13015
                                          Confidential


                                                                                     Page 111
 1                                   S. Chabot
 2           Q        And what do you mean by a district you
 3    could continue to represent?
 4           A        I could get elected in it and continue to
 5    give them, I think, the great representation that they
 6    have.
 7           Q        And at the Lincoln Reagan Day dinner, did
 8    you further say that, "Democrats run up the vote in the
 9    city part of the district and so we," I take it you're
10    referring to Republicans as you're speaking at a GOP
11    dinner, "have to run up the vote in the county
12    portion," referring to Warren County"?
13           A        I don't recall saying that.                       But I wouldn't
14    have been just referring to Warren County.                           I mean,
15    there's -- I do much better in this part of the
16    district outside the city than I do in the city.                           I
17    mean, there's no question about that.
18                    So if I was talking about Warren County, I
19    was talking about all the areas.                       I don't specifically
20    remember saying it, but if you have a quote there and I
21    said it then I'm not saying I didn't.
22           Q        After you won in the most recent election,
23    a little less than a month ago, on election night did
24    you say that you didn't expect to do as well in some of
25    the urban areas but that because of Warren County you

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 112 of 152 PAGEID #:
                                      13016
                                          Confidential


                                                                                 Page 112
 1                                   S. Chabot
 2    thought you could overcome that deficit from the urban
 3    areas?
 4           A        I don't remember saying that, no.
 5           Q        Does that sound like something you would
 6    think to be the case about the first district?
 7                    MS. MCKNIGHT:            Objection.
 8           A        The urban areas tend to be more Democratic
 9    and the more suburban rural areas tend to be more
10    Republican.       So, I mean, it makes political sense to me
11    but I don't recall saying it.
12           Q        Are you familiar with the News 5 in
13    Cincinnati?
14           A        News 5, Channel 5, the news, yeah, I'm
15    familiar with them.
16           Q        And would it surprise you to learn that
17    they reported that this is what you said on election
18    night?
19           A        It doesn't surprise me.                     I just don't
20    recall saying that specifically.
21           Q        Are you familiar with the fact that the
22    plaintiffs, as part of their case, have submitted a
23    remedial map?
24           A        No.
25           Q        I would now like to show you a document I'm

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 113 of 152 PAGEID #:
                                      13017
                                          Confidential


                                                                            Page 113
 1                                   S. Chabot
 2    having marked as Exhibit 9.
 3                    (Chabot Exhibit 9, Remedial Map Submitted
 4    by Plaintiffs, marked for identification as of this
 5    date)
 6           Q        And this document is the remedial map that
 7    plaintiffs have submitted in this case.
 8                    In this map would you agree that Butler
 9    County is kept whole within a district?
10           A        Yep.
11           Q        And would you also agree that Warren County
12    is kept whole within a district?
13           A        According to this map it is, yes.
14           Q        And those are two of the things that you
15    had testified to that were important about how the 2011
16    redistricting put the map together; is that correct?
17           A        Yes.
18           Q        And in this map, the District 1 is confined
19    to Hamilton County; is that correct?
20           A        All of District 1 you have in Hamilton
21    County.
22           Q        Yes.     And would it surprise you to learn
23    that this District 1 has a higher percentage of
24    African-Americans keeping the whole of Cincinnati
25    together than does District 1 under the current

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 114 of 152 PAGEID #:
                                      13018
                                          Confidential


                                                                            Page 114
 1                                   S. Chabot
 2    congressional map?
 3           A        It wouldn't surprise me or I wouldn't say
 4    it's not true either.             I just don't know.
 5           Q        Just don't know.
 6                    And you had stated that you had previously
 7    heard that one of the reasons that District 1 was not
 8    drawn to the east side of Cincinnati was about
 9    preserving African-American representation; is that
10    correct?
11                    MS. MCKNIGHT:            Objection.
12           A        That was to keep it in our district.
13    That's what I had heard.                That's what I heard.
14           Q        Okay.      Now let's zoom in on proposed
15    remedial District 1 which I'm having now marked as
16    Exhibit 10.
17                    (Chabot Exhibit 10, Map of Proposed
18    District 1, marked for identification as of this date)
19           Q        Looking at this map of Proposed District 1,
20    do you observe any problem with this map such that the
21    court shouldn't institute it?
22                    MS. MCKNIGHT:            Objection.
23           A        I don't think it's -- it's in my place to
24    tell the court what they should or shouldn't do.
25           Q        And do you think there's anything

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 115 of 152 PAGEID #:
                                      13019
                                          Confidential


                                                                                Page 115
 1                                   S. Chabot
 2    problematic with District 1 wholly being within, within
 3    Hamilton County as it is here in this proposed remedial
 4    district?
 5                    MS. MCKNIGHT:            Objection.
 6           A        You have very little representation by a
 7    second member of Congress really.                        You've got a little
 8    bit on the east side there but that's it.                         And I think
 9    the people of our area are used to having two people
10    they can go to.         And one would have a minimal interest
11    at all in Hamilton County.
12           Q        And you've brought it up before, you're
13    familiar with Issue 1, the ballad initiative that was
14    passed with an overwhelming majority in May of this
15    year?
16                    MS. MCKNIGHT:            Objection.
17           A        When I think of Issue 1 now, I think of the
18    drug thing that went down.                 What was Issue 1?          I don't
19    remember.
20           Q        The Issue 1 in the May 2018 election?
21           A        That's the new thing that the legislature
22    did.
23           Q        Yes.
24           A        I recall it somewhat.
25           Q        So it was passed by the legislature and it

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 116 of 152 PAGEID #:
                                      13020
                                          Confidential


                                                                            Page 116
 1                                   S. Chabot
 2    was then placed on the ballad and voted in by the
 3    citizens of Ohio.
 4           A        All right.          That, yes.
 5           Q        And under that mandate, Cincinnati will
 6    have to be kept whole within a congressional district,
 7    'is that true?
 8                    MS. MCKNIGHT:            Objection.
 9           A        Cincinnati would have to be, right, the
10    city of Cincinnati.
11           Q        Once that occurs, will that cause
12    Congressional District 1 to be kept within Hamilton
13    County to have that population of the city within one
14    congressional district?
15                    MS. MCKNIGHT:            Objection.
16           A        No.
17           Q        And why not?
18           A        Because it doesn't have to be in one -- one
19    county.
20           Q        Once the city of Cincinnati is kept whole,
21    what other portions of southwest Ohio do you think will
22    be within the congressional district?
23           A        I have absolutely no idea.
24           Q        Are there any portions of southwest Ohio
25    that you think make the most sense to be included in a

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 117 of 152 PAGEID #:
                                      13021
                                          Confidential


                                                                                   Page 117
 1                                   S. Chabot
 2    congressional district with the whole of the city of
 3    Cincinnati?
 4           A        I don't know at this time.                        We'll have to
 5    wait and see what the legislature does and how they
 6    look at this.
 7           Q        Is it your understanding -- you've said
 8    that Democrats tend to garner more votes within the
 9    urban areas.       Would those urban areas include the city
10    of Cincinnati?
11                    MS. MCKNIGHT:            Objection.
12           A        Some of them.
13           Q        And would you agree that keeping the city
14    of Cincinnati whole within District 1 would make a more
15    competitive district for a Democratic challenger
16    running against you?
17                    MS. MCKNIGHT:            Objection.
18           A        Depends on what the rest of the district
19    looks like.       I won by four points this last time.
20    Sounds like a pretty competitive election to me.
21           Q        And we have talked about the city part and
22    then other parts referred to as the county parts of the
23    district.      Do you think it makes sense for the city of
24    Cincinnati to be kept in one district so those
25    residents can have their particular interests

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 118 of 152 PAGEID #:
                                      13022
                                          Confidential


                                                                                  Page 118
 1                                   S. Chabot
 2    represented?
 3           A        I think one could argue either way.                     You
 4    could argue it makes sense.                  You could also say the
 5    city should be split and have two representative as it
 6    has had for I think the last 200 years.
 7           Q        And would you agree that currently the
 8    eastern half of the city of Cincinnati in District 2 is
 9    connected to a number of other counties that are much
10    more rural than the city?
11           A        Could you repeat that?                     I didn't quite
12    catch it.
13           Q        Sure.      In the current congressional map, if
14    you want to flip back I think it's Exhibit 7.
15           A        Okay.
16           Q        Would you agree that the eastern half of
17    the city of Cincinnati that's in District 2 --
18           A        The eastern half of the city of Cincinnati?
19           Q        Yes.     Which is in District 2?
20           A        Yes.
21           Q        It's that portion of District 2 that comes
22    into Hamilton County, is connected to a number of much
23    more rural districts -- excuse me, much more rural
24    counties than the city of Cincinnati is?
25           A        I think that's probably true.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 119 of 152 PAGEID #:
                                      13023
                                          Confidential


                                                                                 Page 119
 1                                   S. Chabot
 2           Q        And have you faced any issues in Congress
 3    where the interests of the residents of the city of
 4    Cincinnati are much different than the interests of the
 5    residents of Warren County and the more rural persons
 6    of the district?
 7                    MS. MCKNIGHT:            Objection.
 8           A        I don't really have -- I'd have to have
 9    some specific comment on it.
10           Q        And do you recall the vote related to
11    federal funding of the Cincinnati street car project?
12           A        I do remember that.
13           Q        And how did you vote on that issue?
14           A        I'm not sure if we had a -- was there a
15    congressional vote on that?                  I don't recall that.
16           Q        As far as I understand it there was a
17    question of federal funding for that project.
18           A        I think that happened when Driehaus was
19    there and Driehaus voted for it I think.                          But I'm not
20    absolutely positive.
21           Q        Okay.
22           A        I wasn't a big fan of the street car.                      Most
23    of the residents of the city in Cincinnati that I
24    talked to aren't big fans and they're even less fans
25    now that we actually have it because it's a complete

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 120 of 152 PAGEID #:
                                      13024
                                          Confidential


                                                                                Page 120
 1                                   S. Chabot
 2    disaster.
 3           Q        Okay.      And do you think if the city of
 4    Cincinnati would be kept whole that would allow the
 5    congressional representative for that district to take
 6    into account views of everyone, of all of the residents
 7    of the city of Cincinnati as opposed to splitting the
 8    east side from the west side?
 9                    MS. MCKNIGHT:            Objection.
10           A        I would hope that whoever represents
11    whatever portions they represent try to represent the
12    views of all the people within the areas that he or she
13    represents.
14                    MS. LEE:        Can we go off the record.
15                    (Off the record discussion.)
16    BY MS. LEE:
17           Q        So turning back to Exhibit 10, which is the
18    proposed remedial District 1.                      And so the portions of
19    Hamilton County that are added into this district to
20    create this proposed remedial District 1, do you know
21    what the constituents in that area look like?                      What
22    type of region it is that's been added?
23                    MS. MCKNIGHT:            Objection.
24           A        Not really.           I don't know exactly what you
25    mean what they look like.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 121 of 152 PAGEID #:
                                      13025
                                          Confidential


                                                                                       Page 121
 1                                   S. Chabot
 2           Q        So is it largely an urban portion has been
 3    added that is not currently in District 1 that's in
 4    Hamilton County?
 5                    MS. MCKNIGHT:            Objection.
 6           A        It's a mixture.              There's some urban,
 7    there's some that's not urban.                      You've got Blue Ash,
 8    you've got Deer Park and Kenwood, Madeira.                             Those are
 9    all, you know, more suburban areas and then you've
10    probably got areas that isn't identified in the city
11    which are more urban so it's kind of a mixture.
12           Q        If this was your district, could you
13    represent the constituents in this district?
14           A        I hate to speculate, but I would try to do
15    my best for whoever I'm representing.                             I always do.
16           Q        And in this proposed remedial district do
17    you have an idea of what your electoral prospects would
18    look like?
19                    MS. MCKNIGHT:            Objection.
20           A        Not really.           I would have to sit down and
21    go through the numbers and all that sort of thing and
22    I've never looked at this district before to my
23    knowledge.
24           Q        And we had discussed earlier about the
25    speech at the Lincoln Reagan Day Dinner and the

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 122 of 152 PAGEID #:
                                      13026
                                          Confidential


                                                                                Page 122
 1                                   S. Chabot
 2    reporting on election night that you had said that the
 3    Democrats tend to run up the vote in the urban areas
 4    and you do better in the county portions of the
 5    district; is that right?
 6                    MS. MCKNIGHT:            Objection.
 7           A        I said something like that apparently and
 8    I'm not saying I didn't.                I just don't recall exactly
 9    what I said.
10           Q        And does that -- does the substance of that
11    sound to be true?
12           A        The substance of that sounds to be true.
13    Generally urban areas tend to be more Democratic,
14    nonurban areas tend to be more Republican.                        But, again,
15    more Republican -- depends on what state you're in,
16    too.
17           Q        And in the southwest portion of Ohio in the
18    proposed remedial district, this has increased the
19    urban areas that are included in the district from its
20    current composition.            Would you agree with that?
21                    MS. MCKNIGHT:            Objection.
22           A        It does do that.                  If it contains all of
23    Cincinnati by definition it would have more urban
24    areas.
25           Q        And in those areas a Democratic candidate

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 123 of 152 PAGEID #:
                                      13027
                                          Confidential


                                                                                   Page 123
 1                                   S. Chabot
 2    you think would be more likely to be supported than a
 3    Republican candidate; is that true?
 4                    MS. MCKNIGHT:            Objection.
 5           A        I think in general that would be true.
 6           Q        And do you think in a district like this a
 7    Democratic candidate would then be more competitive
 8    running against you?
 9                    MS. MCKNIGHT:            Objection.
10           A        When you say they'd be more competitive, I
11    think you would also have to look and see could a
12    Republican candidate be at all competitive in a
13    district like this.            I don't know.               Again, we would
14    have to look at the numbers.
15           Q        We had spoken earlier about constituent
16    groups that you've met with; is that correct?
17           A        I remember that coming up, yes.
18           Q        And do you ever speak to constituent groups
19    that are invited to speak at particular -- do you ever
20    speak at events that you've been invited to by your
21    constituents?
22           A        Yes.
23           Q        Have you ever been invited to a League of
24    Women Voters Voter Forum?
25           A        The League of Women Voters were involved in

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 124 of 152 PAGEID #:
                                      13028
                                          Confidential


                                                                              Page 124
 1                                   S. Chabot
 2    the debate we just had.               They were one of the
 3    representative groups that reached out to put that all
 4    together and I agreed to appear in the debate or forum
 5    or whatever you want to call it.                       They also do the -- I
 6    think it's called the who and what or something, the
 7    paper that they put together that goes to the library
 8    in different places and we participate in that, answer
 9    their questions and put -- they put it out to the
10    public.     So, yes.
11           Q        And have you ever been invited to an event,
12    a voter engagement event hosted by the League of Women
13    Voters that you did not attend?
14           A        I don't recall.              We attended the debate
15    this time.      You know, we usually do a few debates each
16    campaign, usually three.                I don't recall how they were
17    involved in the past.
18           Q        Okay.
19           A        I've generally done those -- the election
20    things that they put out, the materials that the League
21    of Women Voters puts out, I've generally participated
22    in that.      I don't specifically remember not doing
23    something that they wanted but it's possible.
24           Q        And do you have any recollection of
25    Hamilton County Young Democrats reaching out to you and

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 125 of 152 PAGEID #:
                                      13029
                                          Confidential


                                                                               Page 125
 1                                   S. Chabot
 2    your office regarding issues surrounding gun control?
 3           A        They may have.             I mean, I've had people
 4    reach out to me relative to so-called gun control but I
 5    don't recall it being the Young Democrats.                        They may
 6    have.      There may have been some of them that were in
 7    with a group or something.
 8           Q        And do you have any recollection of an
 9    event this past March that took place throughout the
10    country called the March For Our Lives?
11           A        I don't remember something called that but
12    I know there was some large events that took place but
13    I don't remember what they were called.
14           Q        And do you recall large events, largely
15    organized and hosted by young people throughout the
16    country surrounding the issue of gun violence,
17    particularly in schools?
18                    MS. MCKNIGHT:            Objection.
19           A        Yes, I do remember that, yeah.
20           Q        And do you remember you or your office ever
21    being reached out to regarding that issue specifically?
22           A        When you say that issue, do you mean gun
23    control?
24           Q        I mean the issue of gun violence
25    particularly within schools.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 126 of 152 PAGEID #:
                                      13030
                                          Confidential


                                                                                  Page 126
 1                                    S. Chabot
 2           A         Yes, I remember people reaching out about
 3    that, yes.
 4           Q         And what has your response been to
 5    constituents who have reached out concerned about that
 6    issue?
 7           A         I introduced legislation which addressed
 8    that issue.       It became law.
 9           Q         What legislation is that?
10           A         After the Parkland shooting, there was an
11    effort by Congress to act, actually put something
12    together that would reduce gun violence and
13    vulnerability of kids in the schools.
14                     So I met with the head of the FOP in
15    Cincinnati and said, "Hey, look, is there something we
16    could actually do," and we crafted legislation and
17    introduced it along with John Rutherford.                         He's a
18    congressman from Florida.                  He was a sheriff prior to
19    coming to Congress.             It became part of the, I forget
20    the exact name of the bill, but it was a safety in the
21    schools type legislation.
22                     And we introduced it in the House.                    It
23    passed.      They combined his bill and my bill together
24    and passed House and the Senate and President Trump
25    signed it into law.             That was specifically in response

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 127 of 152 PAGEID #:
                                      13031
                                          Confidential


                                                                                     Page 127
 1                                   S. Chabot
 2    to the violence that we had seen in our schools.
 3           Q        Is representative Rutherford a Democrat or
 4    Republican?
 5           A        He's a Republican.
 6           Q        Do you recall having stated in the past
 7    that on all legislation that you introduce you intend
 8    to have a Democratic co-sponsor?
 9                    MS. MCKNIGHT:            Objection.
10           A        I oftentimes do, I try to.                        So, yes, I
11    usually do have a Democrat.                  I don't -- there may have
12    been -- well, there were Democrats I think that voted
13    for it this time.          But, yes, I oftentimes do have the
14    Democrat co-sponsor the legislation that I introduce.
15           Q        And did you seek a Democratic co-sponsor
16    for the safety in schools bill that we were just
17    discussing?
18           A        I think we did.              I'm not absolutely
19    positive.      Usually my staff takes care of reaching out
20    with their staffs.           There may have been Democratic
21    representatives that did co-sponsor it.
22                    I remember John Rutherford in particular.
23           Q        Do you recall what the content of that bill
24    was, what it accomplished?
25           A        Yeah, it did a couple of things.                        It,

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 128 of 152 PAGEID #:
                                      13032
                                          Confidential


                                                                                  Page 128
 1                                   S. Chabot
 2    principally, it -- the schools are kind of soft targets
 3    out there.
 4                    What it did was it gave additional federal
 5    funding to any school districts that wanted to take up
 6    the funding and the funding had to be for certain
 7    things.     And it was basically to make the school safer.
 8                    It was training for teachers and guidance
 9    counselors and school personnel.
10                    It's how to find those kids that have shown
11    any kind of signals or warning signs out there that
12    they may be dangerous, that they may have some mental
13    issues that ought to be dealt with before, you know,
14    tragedy happens.         It taught them how to do that and
15    what to do about it and how the schools internally do
16    it.
17                    There was also equipment, metal detectors,
18    training as to what you do in an active shooter
19    situation.
20                    It allowed money to go for retired police
21    officers, for school resource officers.                           That was the
22    specific part -- that was the main involvement that I
23    had.    Because I was meeting with the FOP head, his name
24    is Dan Hills.       He's the head of the FOP in Cincinnati.
25    He had said our people retire after 25 years of

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 129 of 152 PAGEID #:
                                      13033
                                          Confidential


                                                                                       Page 129
 1                                   S. Chabot
 2    service.      They're in the early 50s.                     They're the best
 3    trained people.         They're looking for jobs, security
 4    jobs and this and that.               They would make great school
 5    resource officers.           Not all of them but a lot of them.
 6    So this allows money to go for that.
 7                    That's what the legislation did in general.
 8    There are other things, too, but that was the main
 9    point of it.
10           Q        Is it the case that that legislation did
11    not specifically target access to guns but was about
12    resources within the schools themselves?                             Is that a
13    fair description?
14           A        I'd say that's a fair description of it.
15           Q        Are you familiar with the local chapters of
16    the A. Philip Randolph Institute?
17           A        The A. Philip Randolph Institute?                         Doesn't
18    ring a bell.
19           Q        It is an organization of largely
20    African-American trade unions.                      Does that ring any bell
21    at all?
22           A        Not really.           I know what African-Americans
23    are and I know what trade unions are.                             I don't remember
24    an organization being associated with that.
25           Q        Okay.      So you have no recollection of being

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 130 of 152 PAGEID #:
                                      13034
                                          Confidential


                                                                                    Page 130
 1                                   S. Chabot
 2    reached out to or being invited to any events or sought
 3    a meeting with you by the local chapter of the A.
 4    Philip Randolph Institute?
 5           A        Not specifically.                  Oftentimes I'm aware of
 6    it because it's on my schedule.                      My staff get all kinds
 7    of invitations.         They first have to figure, am I going
 8    to be in town, do I have something else that's
 9    conflicting with that and that kind of thing.                             I
10    usually don't -- there are very few things I'll decide,
11    yeah, I'll put that in the schedule.                          Usually they put
12    it on there.
13           Q        And if you were invited to some sort of
14    constituent or voter engagement event and were also
15    invited to a Republican Party fundraising event, how's
16    the decision made which of the two events you would
17    attend in your schedule?
18           A        It would depend whether we accepted one
19    event or another.          We try not to conflict things like
20    that.      On a Republican fundraising event we would
21    generally be setting it up ourselves.                             So we wouldn't
22    put it in a time where it would conflict with somebody
23    else's things.        So we generally try to minimize those
24    kinds of conflicts so we can attend both.
25           Q        And is Lisa, who you mentioned earlier as

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 131 of 152 PAGEID #:
                                      13035
                                          Confidential


                                                                                Page 131
 1                                   S. Chabot
 2    your scheduler, sort of the point person for managing
 3    the calender with issues such as conflicts like that?
 4           A        That's right.            Now, we generally have a
 5    person on the campaign that's handling campaign events.
 6    She doesn't really handle that kind of stuff but she's
 7    allowed to put it on the schedule.                         You have to make
 8    sure that you're not using official resources for a
 9    political campaign, even in scheduling things.
10                    They're a little more understanding because
11    you've got to, they have to coordinate with each other.
12                    So we generally have somebody on the
13    campaign that works with her to handle those kinds of
14    things.     So it's not just Lisa, but ultimately she's
15    the main person.
16           Q        Okay.      A couple final questions.
17                    Turning back to Exhibit 9, which is the
18    proposed -- the whole proposed map not just District 1?
19           A        Let's see.          I see it.
20           Q        Is there some reason that you think this
21    map wouldn't work as the congressional map for the
22    state of Ohio?
23                    MS. MCKNIGHT:            Objection.
24           A        I can't speak to all the other districts
25    but just looking at mine, I think that the biggest flaw

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 132 of 152 PAGEID #:
                                      13036
                                          Confidential


                                                                                    Page 132
 1                                   S. Chabot
 2    is basically for the most part Hamilton County has one
 3    vote in the Congress rather than two.                             So I think their
 4    interests are adversely impacted by that.
 5           Q        And following the 2020 redistricting
 6    because the city of Cincinnati has to be kept whole, do
 7    you think that will, again, be the case for District 1?
 8                    MS. MCKNIGHT:            Objection.
 9           A        I think that adversely impacts but it's
10    happened so I'm not -- I mean, it's going to happen.                             I
11    think it does adversely impact the city of Cincinnati
12    itself.      But it's the law so it's the law so we'll
13    follow it.
14                    But I don't think just because you did one
15    dumb thing that you have to do another dumb thing to
16    the entire county and have just one basic vote there
17    because that's what you would be doing if you went with
18    this map here.
19                    Hamilton County would lose considerable
20    power when we're trying to get federal grants, get
21    federal attention.           There would be one of us doing it
22    rather than two.         Yes, you would have a little bit over
23    here.      But everybody would know that this is a really
24    small part of his or her job.
25           Q        And previously you had said that one thing

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 133 of 152 PAGEID #:
                                      13037
                                          Confidential


                                                                                    Page 133
 1                                   S. Chabot
 2    that was sought to have happen after the 2011
 3    redistricting was to keep Butler County whole and to
 4    keep Warren County whole.                As to each of those
 5    districts, wouldn't that, each of those counties,
 6    excuse me, wouldn't it then be the case that for each
 7    of those counties there would be a single congressional
 8    representative?
 9           A        It does but we have 88 counties in the
10    state.     You know, we have 16 representatives.                        So
11    you're gonna try to have a number of the counties
12    grouped together and that's so -- it makes sense there.
13                    When you have a large county like Hamilton
14    County it doesn't make sense because you really --
15    really, the county is losing power there.                           They're
16    losing a lot of the ability they have to get resources
17    at the federal level.
18                    Right now they have Brad Wenstrup has a lot
19    to say about Hamilton County right now.                           He'd have much
20    less input on what the county would get here, or
21    whoever's in the district down the road.
22           Q        So you think it's sort of materially
23    different if it's a large county or a county with less
24    population that's going to be linked to other counties
25    within a district?

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 134 of 152 PAGEID #:
                                      13038
                                          Confidential


                                                                                   Page 134
 1                                   S. Chabot
 2                    MS. MCKNIGHT:            Objection.
 3           A        I do, yes, absolutely.
 4           Q        And can you expand on why that might be?
 5           A        Well, you don't have much choice when
 6    you've got smaller counties.                      They're gonna be -- you
 7    can't come anywhere near putting a congressional
 8    district in one of the counties that has 50,000 people
 9    in it or whatever they have.                      So they're gonna have to
10    be joined together.            So it makes some sense to have
11    those counties as one.              That can be a goal.
12                    But you're also not going to have one here
13    in any event, you're gonna have two.                          So if you're
14    gonna have two representations you might as well have
15    something where both are going to have some clout here
16    in Washington on their behalf.                      This basically takes
17    that away.
18                    That's why they probably shouldn't have
19    done it for the city either but the city sometimes does
20    dumb things, like the street car and I would argue
21    making itself a sanctuary city, I think that's a
22    mistake.      They've done it.
23                    Now, this is something the legislature did,
24    not the city.       Although the city may have had some
25    involvement in that, I don't know.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 135 of 152 PAGEID #:
                                      13039
                                          Confidential


                                                                                  Page 135
 1                                   S. Chabot
 2           Q        Do you understand that Issue 1, the
 3    redistricting Issue 1 from May, was passed by the
 4    entirety of the Ohio citizens through initiative
 5    process?
 6           A        I'm aware of that.
 7           Q        So it wasn't just the city of Cincinnati
 8    that decided it should be put together.
 9           A        Certainly not.             The legislature ultimately
10    passed it and the people voted up or down and my guess
11    is that one tiny part of the issue probably was never
12    thought of by the vast majority of the voters.                           That
13    was one minor thing in a bigger thing.
14                    They wanted to reform Ohio.                       I voted for
15    it, too.      I wanted to reform Ohio.                     When I say voted
16    for it, I mean as a citizen.
17                    But there were things in it which I think
18    were not good, which is fairly common in legislation.
19    We have things pass up here and have a thousand things
20    in here and I like 900 of them and there's a 100 I
21    don't.     So do I vote against it because I didn't like
22    the 100 or do I vote for it because -- so these are
23    decisions that we all have to make.
24           Q        Sure.      In Representative Wenstrup's current
25    district do you know how much of his district is within

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 136 of 152 PAGEID #:
                                      13040
                                          Confidential


                                                                                     Page 136
 1                                   S. Chabot
 2    Hamilton County?
 3           A        I don't.        I mean, you can look at a map and
 4    say how much.       I don't know what percentage it is or
 5    anything like that.
 6           Q        Okay.
 7                    MS. LEE:        That's all I have.                 Thank you
 8    very much for your time, Congressman.
 9                    MS. MCKNIGHT:            I just have a few redirect.
10                                    EXAMINATION
11    BY MS. MCKNIGHT:
12           Q        In your role as a congressman, do
13    constituents contact you?
14           A        Yes.
15           Q        And how do you respond to constituents when
16    they contact you?
17           A        We try to help them.                   Try to assist them in
18    whatever it is they're contacting us about.                           Oftentimes
19    it's, you know, could be a matter has to do with the
20    IRS or Social Security or Medicare, a whole range of
21    federal issues.         Or they may be wanting to bring their
22    family to Washington and have a tour of the Capital
23    building or school groups come up here.                           So they
24    contact us and we try to assist them.
25           Q        Does your office respond to phone calls?

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 137 of 152 PAGEID #:
                                      13041
                                           Confidential


                                                                            Page 137
 1                                     S. Chabot
 2           A         Yes.
 3           Q         Does your office respond to emails?
 4           A         Yes.
 5           Q         And when constituents contact your office,
 6    do you or does your office know if they're a Democrat
 7    or a Republican?
 8           A         No.     We wouldn't know that.
 9           Q         And does it matter?
10           A         No.
11           Q         And when constituents contact your office,
12    do you know if they voted for you or not?
13           A         No.
14           Q         Does it matter?
15           A         No.
16           Q         Do you participate in candidate debates?
17           A         Yes.
18           Q         Do you participate in candidate nights?
19           A         Yes.
20           Q         Do you participate in candidate forums?
21           A         Yes.
22           Q         How do you decide which of these events to
23    participate in?
24           A         Well, scheduling more than anything else
25    because I'm in Washington usually four days a week and

                             TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 138 of 152 PAGEID #:
                                      13042
                                          Confidential


                                                                                Page 138
 1                                   S. Chabot
 2    I go back to my district when I'm not here and so the
 3    first thing would be am I going to be up here or back
 4    there.     If I'm going to be back there, we try to make
 5    as many of them as possible.
 6                    The only reason we wouldn't make something
 7    in general is if there's a conflict or we have
 8    something else scheduled or I've told my wife that I
 9    was going to do something with the family or something
10    like that.
11                    So we make them based upon our ability to
12    get there and that sort of thing.
13           Q        And if two different candidates nights were
14    scheduled on the same night, how would you choose
15    between the two?
16           A        I generally try to make them both.                  You
17    know, I try to get the beginning of one and then the
18    tail end of the other.              I try to do -- I would try to
19    do them both which wouldn't be at all unusual because I
20    oftentimes will hit several different things.                      It could
21    be three, four, five events sometimes.
22           Q        Does your office fill out the League of
23    Women Voters candidate questionnaire?
24           A        Yes.     Now, when you say office, it would be
25    my campaign that would do it.                      Not my official office.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 139 of 152 PAGEID #:
                                      13043
                                          Confidential


                                                                            Page 139
 1                                   S. Chabot
 2    The campaign would fill it out because it's a campaign
 3    type thing.
 4           Q        How often are you present in your district?
 5           A        Every weekend and then part -- usually
 6    we're up here, in a month, you have four weeks, I know
 7    it's a little bit more than that, but in a typical
 8    month if you have four weeks, usually there's three
 9    weeks we're up here and the one week we're back home.
10                    Then the weeks we're up here, we're usually
11    up here Monday through Thursday or Tuesday through
12    Friday so it's usually four days up here and three days
13    back there in general.
14                    Now, I'm on the Foreign Affairs Committee
15    where there might be some weekend I'm in Pakistan or
16    something on official congressional business, but in
17    general when I'm not here, I'm back at my district
18    keeping in touch with the people that I represent.
19           Q        How many different offices do you have?
20           A        I've got my official office here in the
21    Rayburn Building.          I've got my official office in
22    Cincinnati, it's in a building called the Carew Tower
23    in downtown Cincinnati.               Carew is C-A-R-E-W.
24                    And then in Warren County, right in the
25    heart of Warren County in a place called Lebanon, I

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 140 of 152 PAGEID #:
                                      13044
                                          Confidential


                                                                                Page 140
 1                                   S. Chabot
 2    have an office there in Lebanon also.
 3                    Those are my three official offices, one
 4    here, two back in the district, one in each county.
 5                    And then I have a campaign office.                     Right
 6    now we have two but we're going to be down to one
 7    because the election is over.
 8           Q        Can constituents visit any one of those
 9    offices?
10           A        Yeah, constituents would usually come to
11    one of the official offices.                      If it was a campaign
12    matter they would come to one of the campaign offices.
13           Q        And do they go to those offices?
14           A        Yeah, very -- even if I'm not there because
15    then my staff would be meeting with them.                         But if I'm
16    there, I'll meet with them.                  Although my staff takes
17    care of a lot of things.
18                    Typically what happens is if it's a
19    constituent matter, my staff takes care of it and if
20    there's a problem and a phone call from me to the IRS
21    or Social Security or something will help or, you know,
22    with an embassy for that matter.
23                    Sometimes they've got a family member
24    that's stranded over somewhere and they're trying to
25    get back or it could be a immigration case.                         So they

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 141 of 152 PAGEID #:
                                      13045
                                          Confidential


                                                                                    Page 141
 1                                   S. Chabot
 2    can come in, meet with me, but my staff oftentimes
 3    takes care of a lot of this stuff.                         That's why we have
 4    staffs.     If it's a problem then they'll tell me and
 5    I'll step in.
 6           Q        And the help you just described that either
 7    you give or your staff gives, is that contingent on the
 8    constituent being a Republican?
 9           A        Not at all, no.              We would do the same thing
10    no matter -- I would not -- 99 in 99/100ths percent of
11    the time I would have no idea whether they were
12    Republican or Democrat and I would care less.
13           Q        If a Democratic voter contacted you, would
14    you listen to their views?
15           A        Absolutely.
16           Q        About how many people are in your district?
17           A        It's approximately 730,000.                         So
18    three-quarters of a million approximately, little less
19    than that.      When they do the census, you know, it's
20    going to change during the course of the year.                             We're
21    getting a little into the census now.                             It's a little
22    harder to say what it is now.                      It's about 550 or so
23    thousand people in Hamilton County in my district and
24    about 220 or 30 or so from in Warren County, they're in
25    my district.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 142 of 152 PAGEID #:
                                      13046
                                          Confidential


                                                                             Page 142
 1                                    S. Chabot
 2           Q         Would you agree that it's your job to
 3    represent all members of your district regardless of
 4    party affiliation?
 5           A         Yes, absolutely.
 6                     MS. MCKNIGHT:             Thank you, Congressman.       No
 7    further questions.
 8                                           EXAMINATION
 9    BY MS. LEE:
10           Q         As always.          I just have a couple more.
11                     So regarding constituent contact, you had
12    testified earlier that once in a while certain things
13    may fall through the cracks.                       Is that true?
14           A         Yeah, I'd like to say it's not true but it
15    is.
16           Q         We're all human.                  So if the office of the
17    mayor of Cincinnati contacted your office with a
18    constituent service need, would your office respond to
19    that?
20           A         We would, even though he's run against me
21    twice for Congress.             I beat him both times.
22           Q         And you had just said a little bit ago if
23    you happened to be in the district you may meet with
24    constituents who come?
25                     MS. MCKNIGHT:             Objection.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 143 of 152 PAGEID #:
                                      13047
                                          Confidential


                                                                                 Page 143
 1                                   S. Chabot
 2           A        Sure, yeah.
 3           Q        How do you determine whether you meet with
 4    someone or whether your staff meets with them?
 5           A        My staff puts it on the schedule and I
 6    follow my schedule basically.                      And if it's constituents
 7    that I'm meeting with, I meet with them.                          If the
 8    staff's taking care of it, then I oftentimes wouldn't
 9    know, you know, that it's going on because they're
10    handling it.       They're really good.
11           Q        And do you think it's the case that your
12    staff puts on your schedule meetings that they consider
13    more important for you to take than the ones they
14    handle themselves?
15                    MS. MCKNIGHT:            Objection.
16           A        Could you repeat that?
17           Q        Do you think it's the case that your staff
18    puts on your schedule meetings that they think it is
19    important that you take?
20                    MS. MCKNIGHT:            Objection.
21           A        I think that's the case, yes.
22           Q        And then they can handle other things on
23    their own without putting it on your schedule?
24           A        That's accurate, I think, if I understand
25    what you're saying.            The more important things you do

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 144 of 152 PAGEID #:
                                      13048
                                          Confidential


                                                                                Page 144
 1                                   S. Chabot
 2    and the less important things you don't have the time
 3    for because you're doing more important things.
 4           Q        Yes.
 5           A        So and the staff oftentimes determines
 6    that.
 7           Q        We had looked at an email earlier where you
 8    had been emailing with Ms. Towns, the executive
 9    assistant to Mr. Farmer.                Do you recall that?
10           A        I do recall that.
11           Q        And you had reached out to Mr. Farmer using
12    your Steve Chabot 11 Gmail address; is that correct?
13           A        I don't recall what -- I think that's what
14    it was but I don't recall if it was that.                         Is that what
15    it was?
16           Q        If we want to flip back, it's Exhibit 4 in
17    the pile in front of you?
18           A        If that's what it says it was, I don't
19    remember what it was.
20           Q        Would you agree that most of your
21    constituents don't have access to you through your
22    Gmail address?
23           A        That's probably the case but I don't know.
24           Q        Do you have any idea how it's determined
25    which constituents might have access to your Gmail

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 145 of 152 PAGEID #:
                                      13049
                                          Confidential


                                                                              Page 145
 1                                   S. Chabot
 2    address?
 3           A        Not exactly.            I mean, no, I mean, I don't
 4    know.
 5           Q        Do you think it's at all related to the
 6    amount they've given in fundraising to your campaigns?
 7           A        That might be why that's a personal email
 8    because if you're talking -- we don't talk about money
 9    on our government stuff.                We just wouldn't.         It sounds
10    like, you know, it was campaign related and therefore
11    it was on my email I guess because we didn't want it to
12    be on official, I'm guessing.
13                    I'm assuming that there must have been a
14    fundraising letter sent to them at some point and they
15    responded to that because it sounds like there's two
16    separate things being talked about there.
17                    One is, it says something about districting
18    and the other says, oh, by the way, there's $5,000.                       So
19    I'm assuming that one was campaign and the other things
20    whatever.      But I don't recall because I don't recall
21    either one of them.
22           Q        So you don't think the fundraising and the
23    redistricting matters were linked together at all?
24           A        No, I don't.            I think that -- when I saw
25    that I'm trying -- what is it?                      That's the only thing I

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 146 of 152 PAGEID #:
                                      13050
                                          Confidential


                                                                                    Page 146
 1                                   S. Chabot
 2    can figure out.         I must have had a fundraising letter
 3    and we were talking about something or somebody on my
 4    behalf apparently was talking about -- was it saying
 5    meeting with him or something?                      I forget what it said.
 6           Q        You asked if he had a few minutes to talk
 7    this week and it is signed thanks, Steve, but?
 8           A        I'm guessing, just guessing.                       I told you
 9    there's a whole bunch of people that have my email that
10    are staff people.          The campaign people have my email,
11    too.
12                    What I'm guessing, this is strictly me --
13    the only thing that makes sense to me here is one of
14    the people on the campaign has my email stuff and they
15    know it can't be on the government, so sent an email
16    from me kind of reaching out to somebody about -- about
17    that.      You know, I guess.            But I just don't know
18    because it's not on our official stuff.                           It's on a
19    personal thing from me which is what you should do.
20                    You don't want to have your official office
21    reaching out on something like that.                          It's for me but I
22    don't recollect because I have a number of people that
23    have that and I'm guessing one of the campaign people
24    did it.      And I'm guessing that we send the fundraising
25    letters out a number of times a year and we have events

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 147 of 152 PAGEID #:
                                      13051
                                          Confidential


                                                                                 Page 147
 1                                   S. Chabot
 2    where we have a fundraiser and we sent out stuff and
 3    said hey, I've got fundraiser coming up.
 4                    And apparently -- Dick Farmer, I know he's
 5    a supporter, I know who he is.                      And he's been a
 6    contributor to us and virtually every other Republican
 7    and probably a lot of Democrats, too.
 8                    I'm thinking there were two things going on
 9    and that's why they kept it on the one because it --
10    but, again, I was surprised at that as you all are as
11    far as when I saw it and heard about it.                          That's all I
12    can make of it.
13           Q        And do you think it's the case that
14    individuals who give low dollar amounts to your
15    campaign, $20, $100, wouldn't be receiving emails from
16    your personal email address?
17           A        I don't know.            I didn't send that one.
18    Apparently that one went out under my name but I don't
19    recall sending that myself.
20           Q        And when your staffers send email from your
21    Gmail address, do they sign your name off on it?
22           A        Oh yeah, yeah.             And I think, again, I think
23    that was a campaign person that sent that, when you say
24    staffer.      I think that was a campaign person that sent
25    it out.     So, I mean, but, again, I'm just trying to

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 148 of 152 PAGEID #:
                                      13052
                                          Confidential


                                                                               Page 148
 1                                   S. Chabot
 2    figure it out.
 3           Q        Sure.
 4           A        I'm not saying that is what happened.                    It's
 5    the only thing that makes any sense to me.
 6           Q        Gotcha.
 7                    MS. LEE:        Thank you.
 8                    MS. MCKNIGHT:            No further questions.
 9                    Except, for the record, we would like to
10    designate the entire transcript as confidential
11    pursuant to the protective order.                        We can deal with any
12    issues outside the deposition.
13                    We would like to read and sign, please.
14    And, on the record, we would like to order an expedited
15    transcript.
16                            (Deposition adjourned at 1:41 p.m.)
17

18                                                      ________________________
19                                                      STEVEN J. CHABOT
20

21    Subscribed and sworn to before me
22    this _____ day of ______________, 2018.
23

24    _________________________________________
25    (Notary Public)          MY COMMISSION EXPIRES:__________

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 149 of 152 PAGEID #:
                                      13053
                                          Confidential


                                                                            Page 149
 1                                    S. Chabot
 2    DISTRICT OF COLUMBIA, to wit:
 3           I, RONDA J. THOMAS, a Notary Public of the
 4    District of Columbia, do hereby certify that the
 5    within-named witness personally appeared before me
 6    at the time and place herein set out, and after
 7    having been duly sworn by me, according to law, was
 8    examined by counsel.
 9           I further certify that the examination was
10    recorded stenographically by me and this transcript
11    is a true record of the proceedings.
12           I further certify that I am not related to any
13    of the parties, nor in any way interested in the
14    outcome of this action.
15           As witness my hand this 7th day of
16    December, 2018.
17

18                                              _____________________
19                                              RONDA J. THOMAS
20                                              Notary Public
21

22

23

24    My Commission Expires:
25    October 14, 2023

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 150 of 152 PAGEID #:
                                      13054
                                          Confidential


                                                                            Page 150
 1                                    S. Chabot
 2                                            INDEX
 3                                 December 3, 2018
 4

 5    WITNESS                                   EXAMINATION BY            PAGE
 6    Steve J. Chabot                 Ms. Lee                               4
 7                                    Ms. McKnight                        136
 8                                    Ms. Lee                             142
 9

10    Exhibit No.                                                       Marked
11    Exhibit 1        Requests for Production                               9
12    Exhibit 2        Memorandum in Support of Motion of                   35
13                     Republican Congressional Delegation
14                     Ohio Voters and Ohio Republican Party
15                     Organizing to Intervene
16    Exhibit 3        Reply in Further Support of the                      54
17                     Motion of Republican Congressional
18                     Delegation Ohio Voters and Republican
19                     Party Organizations to Intervene
20    Exhibit 4        Email String                                         66
21    Exhibit 5        11/17/2010 Email to Susan Towns                      76
22                     from Steve Chabot
23    Exhibit 6        Presentation of the National                         97
24                     Republican Congressional Committee
25                     from 2012

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 151 of 152 PAGEID #:
                                      13055
                                          Confidential


                                                                            Page 151
 1                                    S. Chabot
 2    INDEX (cont.)
 3    Exhibit 7        Congressional Districts Map of                      103
 4                     Ohio
 5    Exhibit 8        First Congressional District of                     104
 6                     Ohio Map
 7    Exhibit 9        Remedial Map Submitted by                           113
 8                     Plaintiffs
 9    Exhibit 10       Map of Proposed District 1                          114
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-9 Filed: 02/20/19 Page: 152 of 152 PAGEID #:
                                      13056
                                          Confidential


                                                                            Page 152
 1                                      S. Chabot
 2    NAME OF CASE:
 3    NAME OF WITNESS:
 4    Reason Codes:
 5           1.    To clarify the record.
 6           2.    To conform to the facts.
 7           3.    To correct transcription errors.
 8    Page ______ Line ______ Reason ______
 9    From _____________________ to _____________________
10    Page ______ Line ______ Reason ______
11    From _____________________ to _____________________
12    Page ______ Line ______ Reason ______
13    From _____________________ to _____________________
14    Page ______ Line ______ Reason ______
15    From _____________________ to _____________________
16    Page ______ Line ______ Reason ______
17    From _____________________ to _____________________
18    Page ______ Line ______ Reason ______
19    From _____________________ to _____________________
20    Page ______ Line ______ Reason ______
21    From _____________________ to _____________________
22    Page ______ Line ______ Reason ______
23    From _____________________ to _____________________
24

25                                                ________________________

                            TSG Reporting - Worldwide    877-702-9580
